Exhibit 10.43


EXECUTION VERSION






--------------------------------------------------------------------------------



CREDIT AGREEMENT
dated as of
February 14, 2013
among
EXCO/HGI JV ASSETS, LLC,
as Borrower
The Other Loan Parties Party Hereto
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BANK OF AMERICA, N.A. and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Co-Syndication Agents,
UBS SECURITIES LLC and BMO HARRIS FINANCING, INC.,
as Co-Documentation Agents
and
J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




EXCO/HGI Credit Agreement



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Article I
Definitions    1

Section 1.01.
Defined Terms    1

Section 1.02.
Types of Loans and Borrowings    30

Section 1.03.
Terms Generally    31

Section 1.04.
Accounting Terms; GAAP    31

Section 1.05.
Oil and Gas Definitions    31

Section 1.06.
Time of Day    32

Article II
The Credits    32

Section 2.01.
Commitments    32

Section 2.02.
Loans and Borrowings    32

Section 2.03.
Requests for Borrowings    33

Section 2.04.
Additional Lenders; Increases in the Aggregate Maximum Credit Amounts    33

Section 2.05.
Letters of Credit    34

Section 2.06.
Funding of Borrowings    39

Section 2.07.
Interest Elections    39

Section 2.08.
Termination and Reduction of Aggregate Maximum Credit Amounts    40

Section 2.09.
Borrowing Base    41

Section 2.10.
Repayment of Loans; Evidence of Debt    44

Section 2.11.
Prepayment of Loans    45

Section 2.12.
Fees    47


EXCO/HGI Credit Agreement
i    

--------------------------------------------------------------------------------

Page

Section 2.13.
Interest    48

Section 2.14.
Alternate Rate of Interest    48

Section 2.15.
Increased Costs    49

Section 2.16.
Break Funding Payments    50

Section 2.17.
Taxes    51

Section 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs    54

Section 2.19.
Mitigation Obligations; Replacement of Lenders    56

Section 2.20.
Defaulting Lenders    57

Section 2.21.
Returned Payments    59

Section 2.22.
Collection of Proceeds of Production    59

Article III
Representations and Warranties    60

Section 3.01.
Organization; Powers    60

Section 3.02.
Authorization; Enforceability    60

Section 3.03.
Governmental Approvals; No Conflicts    60

Section 3.04.
Financial Condition; No Material Adverse Change    60

Section 3.05.
Properties; Titles, Etc    60

Section 3.06.
Litigation and Environmental Matters    61

Section 3.07.
Compliance with Laws and Agreements; No Defaults or Borrowing Base
Deficiency    62

Section 3.08.
Investment Company Status    62

Section 3.09.
Taxes    62

Section 3.10.
ERISA    62


EXCO/HGI Credit Agreement
ii

--------------------------------------------------------------------------------

Page

Section 3.11.
Disclosure    62

Section 3.12.
Solvency    62

Section 3.13.
Insurance    63

Section 3.14.
Capitalization    63

Section 3.15.
Security Interest in Collateral    63

Section 3.16.
Employment Matters    64

Section 3.17.
Margin Stock    64

Section 3.18.
Maintenance of Properties    64

Section 3.19.
Gas Imbalances; Prepayments    65

Section 3.20.
Marketing of Production    65

Section 3.21.
Swap Agreements    65

Section 3.22.
Foreign Corrupt Practices    65

Section 3.23.
OFAC    66

Article IV
Conditions    66

Section 4.01.
Effective Date    66

Section 4.02.
Each Credit Event    69

Article V
Affirmative Covenants    70

Section 5.01.
Financial Statements; Other Information    70

Section 5.02.
Notices of Material Events    73

Section 5.03.
Existence; Conduct of Business    74

Section 5.04.
Payment of Obligations    74

Section 5.05.
Operation and Maintenance of Properties    74


EXCO/HGI Credit Agreement
iii

--------------------------------------------------------------------------------

Page

Section 5.06.
Insurance    75

Section 5.07.
Books and Records; Inspection Rights    75

Section 5.08.
Compliance with Laws    76

Section 5.09.
Use of Proceeds and Letters of Credit    76

Section 5.10.
Further Assurances    76

Section 5.11.
Reserve Reports    77

Section 5.12.
Title Data    77

Section 5.13.
Mortgages; Additional Collateral; Additional Guarantors    78

Section 5.14.
Swap Agreements    79

Section 5.15.
Unrestricted Subsidiaries    80

Section 5.16.
Post-Closing Swap Agreements    80

Article VI
Negative Covenants    80

Section 6.01.
Indebtedness    80

Section 6.02.
Liens    82

Section 6.03.
Fundamental Changes    82

Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions    83

Section 6.05.
Asset Dispositions    84

Section 6.06.
Swap Agreements    85

Section 6.07.
Restricted Payments    87

Section 6.08.
Transactions with Affiliates    88

Section 6.09.
Restrictive Agreements    88

Section 6.10.
Activities of E/H MLP and the General Partner    89


EXCO/HGI Credit Agreement
iv

--------------------------------------------------------------------------------

Page

Section 6.11.
[Reserved]    89

Section 6.12.
Gas Imbalances, Take-or-Pay or Other Prepayments    89

Section 6.13.
Marketing Activities    90

Section 6.14.
Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities    90

Section 6.15.
Disqualified Capital Stock    90

Section 6.16.
Amendments to Organizational Documents and Contribution Documents; Changes in
Fiscal Year End; Foreign Subsidiaries; Accounting Changes    90

Section 6.17.
Designation and Conversion of Restricted and Unrestricted Subsidiaries    90

Section 6.18.
Financial Covenants    92

Section 6.19.
Senior Notes Restrictions    92

Article VII
Events of Default    93

Article VIII
The Administrative Agent    95

Article IX
Miscellaneous    97

Section 9.01.
Notices    97

Section 9.02.
Waivers; Amendments    99

Section 9.03.
Expenses; Indemnity; Damage Waiver    102

Section 9.04.
Successors and Assigns    104

Section 9.05.
Survival    107

Section 9.06.
Counterparts; Integration; Effectiveness    107

Section 9.07.
Severability    108

Section 9.08.
Right of Setoff    108


EXCO/HGI Credit Agreement
v

--------------------------------------------------------------------------------

Page

Section 9.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    108

Section 9.10.
WAIVER OF JURY TRIAL    109

Section 9.11.
Headings    109

Section 9.12.
Confidentiality    110

Section 9.13.
Several Obligations; Nonreliance; Violation of Law    111

Section 9.14.
USA PATRIOT Act    111

Section 9.15.
Disclosure    111

Section 9.16.
Appointment for Perfection    111

Section 9.17.
Interest Rate Limitation    111

Section 9.18.
Collateral Matters; Swap Agreements    112

Section 9.19.
Flood Insurance    112

Section 9.20.
No Fiduciary Duty    112

Article X
Loan Guaranty    113

Section 10.01.
Guaranty    113

Section 10.02.
Guaranty of Payment    113

Section 10.03.
No Discharge or Diminishment of Loan Guaranty    113

Section 10.04.
Defenses Waived    114

Section 10.05.
Rights of Subrogation    115

Section 10.06.
Reinstatement; Stay of Acceleration    115

Section 10.07.
Information    115

Section 10.08.
Termination    115

Section 10.09.
Taxes    115


EXCO/HGI Credit Agreement
vi

--------------------------------------------------------------------------------

Page

Section 10.10.
Maximum Liability    116

Section 10.11.
Contribution    116

Section 10.12.
Liability Cumulative    117

Section 10.13.
Subordination    117




EXCO/HGI Credit Agreement
vii

--------------------------------------------------------------------------------




ANNEXES


Annex I – Maximum Credit Amounts, Applicable Percentages and Commitments


EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
Exhibit B – Form of Borrowing Request
Exhibit C – Form of Interest Election Request
Exhibit D – Form of Note
Exhibit E – Form of Compliance Certificate
Exhibit F – Reserved
Exhibit G – Form of Joinder Agreement
Exhibit H – Form of Lender Certificate
Exhibit I-1 – Form of U.S. Tax Certificate (for Non-U.S. [Lenders]
[Participants] That Are Not Partnerships)
Exhibit I-2 – Form of U.S. Tax Certificate (for Non-U.S. [Lenders][Participants]
That are Partnerships)


SCHEDULES:


Schedule 3.06 – Disclosed Matters
Schedule 3.14 – Capitalization
Schedule 3.15 – Filing Offices for Mortgages and Financing Statements
Schedule 3.19 – Gas Imbalances
Schedule 3.20 – Marketing Contracts
Schedule 3.21 – Swap Agreements
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.08 – Transactions with Affiliates
Schedule 6.09 -- Existing Restrictions



EXCO/HGI Credit Agreement
viii    

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of February 14, 2013, among: EXCO/HGI JV ASSETS,
LLC, a Delaware limited liability company, (the “Borrower”), EXCO/HGI PRODUCTION
PARTNERS, LP, a Delaware limited partnership (“E/H MLP”), EXCO/HGI GP, LLC, a
Delaware limited liability company (the “General Partner”), certain SUBSIDIARIES
OF E/H MLP from time to time party hereto, the LENDERS from time to time party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
Article I

Definitions
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means, the acquisition by any Loan Party, whether by purchase,
exchange, issuance of stock, or other equity or debt securities, merger,
reorganization, amalgamation, or any other method and whether by a single
transaction or a series of related or unrelated transactions (and, in the case
of a merger with any such Person, with such Person being the surviving
corporation), of all or substantially all of the Equity Interests of, or the
business, property or fixed assets of or business line or unit or a division of,
any other Person primarily engaged in the business of (a) producing crude oil,
natural gas and natural gas liquids or (b) owning or operating Oil and Gas
Properties.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Payment Contract” means any contract whereby any Loan Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Properties
owned by any Loan Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless

EXCO/HGI Credit Agreement – Page 1


--------------------------------------------------------------------------------




of such production, or (b) grants an option or right of refusal to the purchaser
to take delivery of such production in lieu of payment, and, in either of the
foregoing instances, the Advance Payment is, or is to be, applied as payment in
full for such production when sold and delivered or is, or is to be, applied as
payment for a portion only of the purchase price thereof or of a percentage or
share of such production; provided that inclusion of the standard “take or pay”
provisions in any gas sales or purchase contract or any other similar contract
shall not, in and of itself, constitute such contract as an Advance Payment
Contract for the purposes hereof.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be increased pursuant to Section 2.04 or
reduced or terminated pursuant to Section 2.08. The initial Aggregate Maximum
Credit Amounts of the Lenders is $400,000,000.
“Agreement” means this Credit Agreement, dated as of February 14, 2013.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, with respect to the
determination of the Alternate Base Rate, the Adjusted LIBO Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page) at approximately 11:00 a.m. London time on
such day (without any rounding). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount at such time as such percentage is set forth on Annex I or
in an Assignment and Assumption, as the case may be; provided that if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect; provided; further
that, in accordance with Section 2.20 (other than Section 2.20(e)), so long as
any Lender shall be a Defaulting Lender, such Defaulting Lender’s Maximum Credit
Amount or Commitment, as the case may be, shall be disregarded.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Borrowing Base Usage applicable on such date:

EXCO/HGI Credit Agreement – Page 2


--------------------------------------------------------------------------------




Borrowing Base Usage:
ABR 
Spread
Eurodollar 
Spread
Commitment  
Fee Rate
Equal to or greater than 90%
1.75
%
2.75
%
0.500
%
Equal to or greater than 75% but less than 90%
1.50
%
2.50
%
0.500
%
Equal to or greater than 50% but less than 75%
1.25
%
2.25
%
0.500
%
Equal to or greater than 25% but less than 50%
1.00
%
2.00
%
0.375
%
Less than 25%
0.75
%
1.75
%
0.375
%



Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.
“Approved Counterparty” means, at any time and from time to time, (a) any Lender
or any Affiliate of a Lender (other than a Defaulting Lender or an Affiliate of
a Defaulting Lender), or (b) any Person engaged in the business of writing Swap
Agreements for commodity, interest rate or currency risk that is acceptable to
the Administrative Agent and has (or the credit support provider of such Person
has), at the time any Loan Party enters into a Swap Agreement with such Person,
a long term senior unsecured debt credit rating of BBB+ or better from S&P or
Baa1 or better from Moody’s.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Approved Petroleum Engineer” means Lee Keeling & Associates, Inc., Netherland
Sewell & Associates, Inc. or any other reputable firm of independent petroleum
engineers selected by the Borrower and reasonably acceptable to the
Administrative Agent and the Required Lenders.
“Arranger” means J.P. Morgan Securities LLC, in its capacities as sole lead
arranger and sole bookrunner hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Banking Services Provider: (a) credit cards for commercial
customers (including, without limitation, “commercial credit cards” and
purchasing cards), (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

EXCO/HGI Credit Agreement – Page 3


--------------------------------------------------------------------------------




“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Banking Services Provider” means any Lender or any Affiliate of a Lender that
provides Banking Services to any Loan Party.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or any Parent thereof by a Governmental Authority or instrumentality thereof so
long as such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality), to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means (1) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the board of directors
of the general partner of the partnership; (3) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (4) with respect to any other Person, the board
or committee of such Person serving a similar function
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.09, as the same may be redetermined, adjusted or
reduced from time to time pursuant to Section 2.09(f), Section 2.09(g) or
Section 5.12.
“Borrowing Base Deficiency” occurs if at any time the Aggregate Credit Exposure
exceeds the Borrowing Base then in effect; provided, that, for purposes of
determining whether a Borrowing Base Deficiency exists, obligations under any
Letter of Credit will not be deemed to be outstanding to the extent such
obligations are secured by cash in the manner contemplated by Section 2.05(j).

EXCO/HGI Credit Agreement – Page 4


--------------------------------------------------------------------------------




“Borrowing Base Swap” means any Swap Agreement (or hedge position) entered into
by the Borrower or any of its Restricted Subsidiaries and relied upon by the
Administrative Agent in determining the then effective Borrowing Base.
“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (a) the Aggregate Credit Exposure as of such date,
divided by (b) the Borrowing Base as of such date.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or of any other Loan Party
having a fair market value in excess of $5,000,000.


“Change in Control” means (a) any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) having, directly or
indirectly, beneficially or of record, ownership of a greater percentage of the
Equity Interests of, or a greater percentage of the outstanding voting Equity
Interests of, the General Partner than EXCO and its Affiliates, (b) for any
reason, EXCO no longer has a right to appoint at least one-half of the members
of the Board of Directors of the General Partner, (c) any Person (other than
EXCO and its Affiliates) conducting the day to day management of E/H MLP, the
Borrower and their respective Subsidiaries or acting as the contract operator
for the Loan Parties’ Oil and Gas Properties, (d) the occurrence of an EXCO
Change of Control or (e) the occurrence of a “Change of Control of EXCO” under
and as defined in the E/H MLP Partnership Agreement and/or the GP LLC Agreement.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i)

EXCO/HGI Credit Agreement – Page 5


--------------------------------------------------------------------------------




the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, shall in each case be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Charges” has the meaning assigned to such term in Section 9.17.
“Co-Documentation Agent” means (a) so long as each such Person is a Lender, each
Person identified as such on Annex I and (b) so long as UBS Loan Finance LLC is
a Lender, UBS Securities LLC.
“Co-Syndication Agent” means, so long as each such Person is a Lender, each
Person identified as such on Annex I.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all assets covered by the Security Instruments and
any and all other Property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Administrative Agent, for the benefit of the Secured
Parties, to secure the Secured Obligations.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Sections 2.04 and 2.08 and (b) modified from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04(b),
and “Commitments” means the aggregate amount of the Commitments of all the
Lenders. The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the then effective Borrowing Base. The initial Commitment of each
Lender shall be the amount set forth opposite such Lender’s name on Annex I
under the caption “Initial Commitments”.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” means, as of any date of determination, the sum of
(a) the consolidated current assets of E/H MLP and its Consolidated Subsidiaries
(other than any Consolidated Unrestricted Subsidiaries) determined in accordance
with GAAP as of such date, plus (b) all Unused Commitments as of such date, less
(c) any non-cash assets required to be included in the consolidated current
assets of E/H MLP and its Consolidated Subsidiaries (other than any Consolidated
Unrestricted Subsidiaries) as a result of the requirements of Accounting
Standards Codification Section 815-10 (as successor to FASB Statement 133) as of
such date.

EXCO/HGI Credit Agreement – Page 6


--------------------------------------------------------------------------------




“Consolidated Current Liabilities” means, as of any date of determination, the
sum of (a) consolidated current liabilities of E/H MLP and its Consolidated
Subsidiaries (other than any Consolidated Unrestricted Subsidiaries), as
determined in accordance with GAAP as of such date, less (b) current maturities
of the Loans, less (c) any non-cash obligations required to be included in
consolidated current liabilities of E/H MLP and its Consolidated Subsidiaries
(other than any Consolidated Unrestricted Subsidiaries) as a result of the
requirements of Accounting Standards Codification Section 815-10 (as successor
to FASB Statement 133) as of such date.
“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.
“Consolidated EBITDAX” means, with respect to E/H MLP and its Consolidated
Subsidiaries (other than any Consolidated Unrestricted Subsidiaries) for any
period, Consolidated Net Income for such period; plus without duplication and to
the extent deducted in the calculation of Consolidated Net Income for such
period, the sum of (a) income, franchise or margin Taxes paid or accrued
(including any federal, state, local and foreign income and similar Taxes); (b)
Consolidated Interest Expense; (c) amortization, depletion and depreciation
expense; (d) any non-cash losses or charges on any Swap Agreement resulting from
the requirements of Accounting Standards Codification Section 815-10 (as
successor to FASB Statement 133) for such period; (e) oil and gas exploration
expenses (including all drilling, completion, geological and geophysical costs)
for such period; (f) losses from Dispositions of assets (other than Hydrocarbons
produced in the ordinary course of business) and other extraordinary or
non-recurring losses; (g) workover expenses for such period; (h) cash payments
made during such period as a result of any Swap Liquidation (giving effect to
any netting agreements); and (i) other non-cash charges (excluding accruals for
cash expenses made in the ordinary course of business); minus without
duplication and to the extent included in the calculation of Consolidated Net
Income for such period, (h) the sum of (i) any non-cash gains on any Swap
Agreements resulting from the requirements of Accounting Standards Codification
Section 815-10 (as successor to FASB Statement 133) for such period;
(ii) extraordinary or non-recurring gains; (iii) gains from Dispositions of
assets (other than Hydrocarbons produced in the ordinary course of business);
and (iv) other non-cash gains; provided that, with respect to the determination
of Borrower’s compliance with the Consolidated Leverage Ratio set forth in
Section 6.18(b) for any period, Consolidated EBITDAX shall be adjusted to give
effect, on a pro forma basis and consistent with GAAP, to any Acquisitions or
Dispositions made during such period as if such Acquisition or Disposition, as
the case may be, was made at the beginning of such period.
“Consolidated Interest Expense” means, for any period, the sum of the aggregate
interest expense (including that attributable to Capital Lease Obligations) of
E/H MLP and its Consolidated Subsidiaries (other than any Consolidated
Unrestricted Subsidiaries) for such period with respect to all outstanding
Indebtedness of E/H MLP and its Consolidated Subsidiaries (other than any
Consolidated Unrestricted Subsidiaries) (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for E/H MLP and its Consolidated

EXCO/HGI Credit Agreement – Page 7


--------------------------------------------------------------------------------




Subsidiaries (other than any Consolidated Unrestricted Subsidiaries) for such
period in accordance with GAAP.
“Consolidated Leverage Ratio” means the ratio of (A) Consolidated Total
Indebtedness as of the end of such fiscal quarter to (B) Consolidated EBITDAX
for the trailing four fiscal quarter period ending on the last day of such
fiscal quarter.
“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of E/H MLP and its Consolidated Subsidiaries (other than any Consolidated
Unrestricted Subsidiaries), as applicable, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
loss) of any Person accrued prior to the date it becomes a Restricted Subsidiary
of the Borrower, or is merged into or consolidated with the Borrower or any of
its Restricted Subsidiaries, as applicable, (b) the undistributed earnings of
any Restricted Subsidiary of the Borrower, to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary is
not at the time permitted by the terms of any contractual obligation (other than
under any Loan Document) or by any law applicable to such Restricted Subsidiary
and (c) the income (or loss) of any Person in which any other Person (other than
any Loan Party) has an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid in cash to E/H MLP or any of its
Consolidated Subsidiaries (other than any Consolidated Unrestricted
Subsidiaries) during such period.
“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.
“Consolidated Subsidiaries” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.
“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.


“Consolidated Total Indebtedness” means, as of any date, without duplication,
all Indebtedness of E/H MLP and its Consolidated Subsidiaries (other than any
Consolidated Unrestricted Subsidiaries).
“Contribution Agreement” means that certain Unit Purchase and Contribution
Agreement, dated as of November 5, 2012, by and among EXCO, EXCO Operating, the
General Partner and HGI Energy.
“Contribution Documents” means, collectively, (a) the Contribution Agreement,
(b) the E/H MLP Partnership Agreement, (c) the GP LLC Agreement, (d) the
Assignments, the Administrative Services Agreement, the Contribution and
Assignment of Common Units, the Distribution Agreement, the Assignment of MLP
LLC Membership Interests, the Registration Rights Agreement, the EOC Operating
Agreement, the EXCO Parent Operating Agreement, the Marketing Agreement, and the
Shared Assets/Use Agreement (each as defined in the Contribution Agreement as in
effect on the Effective Date) and (e) any other material agreements, instruments
or documents executed

EXCO/HGI Credit Agreement – Page 8


--------------------------------------------------------------------------------




and delivered after the Effective Date in connection with the agreements and
assignments described in the foregoing clauses (a), (b), (c) and (d).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and LC Exposure at such
time.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to the Administrative Agent, the Issuing Bank or any Lender
any other amount required to be paid by it hereunder, unless, in the case of
clauses (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular Default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent, the Issuing Bank or any Lender in writing,
or has made a public statement, to the effect that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) cannot be
satisfied), (c) has failed, within three (3) Business Days after request by the
Administrative Agent or the Issuing Bank, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
by the Administrative Agent or the Issuing Bank of such certification in form
and substance satisfactory to it and the Administrative Agent, or (d) has, or
has a Parent that has, become the subject of a Bankruptcy Event.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.
“Disposition” or “Dispose” means the sale, transfer, conveyance, license, lease,
farm-out, exchange or other disposition (including any sale and leaseback
transaction) of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any

EXCO/HGI Credit Agreement – Page 9


--------------------------------------------------------------------------------




consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof (other than
solely as a result of a change of control or Disposition), in whole or in part,
on or prior to the date that is one year after the Maturity Date.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means, with respect to any Person, a subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“E/H MLP” has the meaning assigned to such term in the preamble hereto.
“E/H MLP Partnership Agreement” means that certain Amended and Restated
Agreement of Limited Partnership of E/H MLP dated as of February 14, 2013.
“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 9.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (b) any Defaulting Lender or (c) any natural person.
“Engineering Reports” has the meaning assigned to such term in Section 2.09(c).
“Engineered Value” means, with respect to any Oil and Gas Property of a Loan
Party, the value the Administrative Agent attributed to such Oil and Gas
Property in connection with the most recent redetermination of the Borrowing
Base pursuant to Section 2.09 (or in connection with determining the initial
Borrowing Base in the event no such redetermination has occurred).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in

EXCO/HGI Credit Agreement – Page 10


--------------------------------------------------------------------------------




a Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Agreements” means, collectively, Swap Agreements that are (a) put
option contracts that are not related to corresponding calls, collars or swaps
and with respect to which neither the Borrower nor any other Loan Party has any
payment obligation other than fixed premiums or other fixed charges or (b) basis
differential swaps on volumes already hedged pursuant to other Swap Agreements
permitted under Section 6.06(a).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Taxes imposed on amounts payable to or

EXCO/HGI Credit Agreement – Page 11


--------------------------------------------------------------------------------




for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b), or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17, and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“EXCO” means EXCO Resources, Inc., a Texas corporation.
“EXCO Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), of
Equity Interests representing more than fifty percent (50%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of EXCO, (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of EXCO by persons who were neither (i) nominated by the
board of directors of EXCO nor (ii) appointed by directors so nominated, (c) the
acquisition of direct or indirect Control of EXCO by any Person or group, or (d)
the occurrence of a “Change of Control” as such term is defined in the EXCO
Indenture.
“EXCO Credit Agreement” means that certain Credit Agreement, dated as of April
30, 2010, among EXCO, as borrower, certain Subsidiaries of EXCO, as guarantors,
the lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent.
“EXCO Indenture” means that certain Indenture among EXCO and the Wilmington
Trust Company, as trustee, with respect to the issuance of certain senior notes
dated September 15, 2010, and any supplements thereto.
“EXCO Operating” means EXCO Operating Company, LP, a Delaware limited
partnership
“FASB” means Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(i) of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the

EXCO/HGI Credit Agreement – Page 12


--------------------------------------------------------------------------------




next 1/100 of 1%) of the quotations for such day for such transactions received
by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
“Fee Letter” means that certain Fee Letter, dated as of September 18, 2012,
among EXCO, HGI, HGI Energy, the Administrative Agent and the Arranger.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of any Loan Party. Any
document delivered hereunder that is signed by a Financial Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Financial Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Foreign Subsidiary” means, with respect to any Person, a subsidiary of such
Person that is not a Domestic Subsidiary.


“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” has the meaning assigned to such term in the preamble hereto.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, license,
authorization or other directive or requirement, whether now or hereinafter in
effect, of any Governmental Authority.
“GP LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the General Partner dated as of February 14, 2013.
“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

EXCO/HGI Credit Agreement – Page 13


--------------------------------------------------------------------------------




“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“HGI” means Harbinger Group Inc., a Delaware corporation.
“HGI Energy” means HGI Energy Holdings, LLC, a Delaware limited liability
company.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business that are not past due), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03.

EXCO/HGI Credit Agreement – Page 14


--------------------------------------------------------------------------------




“Indenture” means any indenture by and among the Borrower or any Restricted
Subsidiary, as issuer, and a trustee, pursuant to which any Senior Notes are
issued, as the same may be amended, restated, supplemented or otherwise modified
from time to time to the extent permitted under this Agreement.
“Information” has the meaning assigned to such term in Section 9.12.
“Initial Financial Statements” means (a) the unaudited pro forma condensed
statement of operations of E/H MLP and its Consolidated Subsidiaries for the
year ended September 30, 2012, and (b) the unaudited pro forma condensed balance
sheet of E/H MLP and its Consolidated Subsidiaries as of September 30, 2012.
“Initial Reserve Report” means the Reserve Report prepared by EXCO’s internal
reserve engineering staff as of September 30, 2012 with respect to certain Oil
and Gas Properties being contributed to the Borrower by EXCO and certain of its
Affiliates pursuant to the Contribution Agreement and other Contribution
Documents, upon which the Lenders have relied upon in the determination of the
initial Borrowing Base hereunder.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter and the Maturity Date, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part (and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period) and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interim Redetermination” has the meaning assigned such term in Section 2.09(b).

EXCO/HGI Credit Agreement – Page 15


--------------------------------------------------------------------------------




“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.09(d).
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit G delivered by a Loan Guarantor pursuant to Section 5.13.
“LC Collateral Account” has the meaning assigned to such term in Section
2.05(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Certificate” has the meaning assigned to such term in Section 2.04.
“Lenders” means the Persons listed on Annex I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or a Lender
Certificate, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market), at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing,

EXCO/HGI Credit Agreement – Page 16


--------------------------------------------------------------------------------




to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection
with an ABR Borrowing, such rate shall be determined as modified by the
definition of Alternate Base Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any Notes issued pursuant to this
Agreement, the Letters of Credit, any Letter of Credit applications, the
Security Instruments, the Loan Guaranty, the Fee Letter, and all other
agreements, instruments, and documents now or hereafter executed and delivered
by a Loan Party to, or in favor of, the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby.
“Loan Guarantor” means, collectively, the Borrower (with respect to the Secured
Obligations of the other Loan Parties and Restricted Subsidiaries), E/H MLP,
each Restricted Subsidiary party to this Agreement on the Effective Date and
each other Person that guarantees the Secured Obligations pursuant to Section
5.13.
“Loan Guaranty” means Article X of this Agreement.
“Loan Parties” means collectively, the Borrower, the General Partner and the
Loan Guarantors, and each individually, a “Loan Party”.
“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement.
“Majority Lenders” means, at any time no Loans or LC Exposure is outstanding,
Lenders having more than fifty percent (50%) of the Aggregate Maximum Credit
Amounts; and at any other time, Lenders holding more than fifty percent (50%) of
the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 9.04(c)). The Maximum Credit Amount and
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Majority Lenders at any time.
“Material Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by a single transaction or a series of related or unrelated
transactions, of any Oil and Gas Properties that involves the payment of
consideration by the Borrower or such Restricted Subsidiary in excess of a
Dollar amount equal to twenty-five percent (25%) of the then effective Borrowing
Base.
“Material Adverse Effect” means a material adverse effect on (a) the assets or
properties, financial condition, businesses or operations of the Loan Parties
taken as a whole, (b) the ability of any Loan Party to carry out its business as
of the Effective Date or as proposed to be conducted on

EXCO/HGI Credit Agreement – Page 17


--------------------------------------------------------------------------------




the Effective Date, (c) the ability of any Loan Party to perform fully and on a
timely basis its respective obligations under any of the Loan Documents to which
it is a party, or (d) the validity or enforceability of any of the Loan
Documents or the rights and remedies of the Administrative Agent, the Issuing
Bank or the Lenders under this Agreement and the other Loan Documents.
“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that, together with its Subsidiaries, owns or holds Property having a fair
market value greater than 5% of the fair market value of all of the consolidated
Property of the Borrower and its Consolidated Restricted Subsidiaries as of the
last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Sections 5.01(a) or 5.01(b).
“Material Indebtedness” means Indebtedness under the Senior Notes (and any
Permitted Refinancing thereof) and any other Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any Loan Party or any one or more of the Restricted Subsidiaries
in an aggregate principal amount exceeding $10,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be the Swap Termination Value.
“Material Sales Contract” means, as of any date of determination, any agreement
for the sale of Hydrocarbons to which the Borrower or any Restricted Subsidiary
is a party if the aggregate volume of Hydrocarbons sold pursuant to such
agreement during the twelve months immediately preceding such date equals or
exceeds 10% of the aggregate volume of Hydrocarbons sold by the Borrower and its
Consolidated Restricted Subsidiaries during the twelve months immediately
preceding such date.
“Maturity Date” means February 14, 2018 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated.
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts,” or in
the Assignment and Assumption or Lender Certificate pursuant to which such
Lender shall have assumed or agreed to provide its Maximum Credit Amount, as
applicable, as the same may be (a) increased from time to time pursuant to
Section 2.04, (b) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.08 or (c) modified from time to time pursuant to any assignment
permitted by Section 9.04(b).
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Minimum Mortgaged Value” has the meaning assigned to such term in Section 5.13.
“MLP Incentive Plan” means the incentive plan adopted by E/H MLP, as the plan
sponsor, on or before the Effective Date, for the payment of incentive
compensation to the participants in such plan consisting of cash bonuses, annual
grants of phantom units and initial phantom units.

EXCO/HGI Credit Agreement – Page 18


--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Properties” means the Oil and Gas Properties owned by the Borrower or
any Restricted Subsidiary which are subject to the Liens created under the terms
of the Mortgages.
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, on Oil and Gas Properties owned by the Borrower or any
Restricted Subsidiary, including any amendment, modification or supplement
thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, (a) with respect to any Disposition of any Oil and
Gas Properties (including any Equity Interests of any Restricted Subsidiary
owning Oil and Gas Properties) by the Borrower or any Restricted Subsidiary, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such Disposition, but only as and when so received, over (ii)
the sum of (A) the principal amount of any Indebtedness that is secured by such
Oil and Gas Properties and that is senior to the Liens securing the Secured
Obligations and required to be repaid in connection with such Disposition (other
than the Loans), (B) the out-of-pocket costs and expenses incurred by the
Borrower or such Restricted Subsidiary in connection with such Disposition, (C)
all legal, title and recording tax expense and all federal, state, provincial,
foreign and local Taxes required to be accrued as a liability under GAAP as a
consequence of such Disposition, (D) all distributions and other payments
required to be made to minority interest holders in Restricted Subsidiaries as a
result of such Disposition, (E) the deduction of appropriate amounts provided by
the seller as a reserve, in accordance with GAAP, against any liabilities
associated with the Property Disposed of in such Disposition and retained by the
Borrower or any Restricted Subsidiary after such Disposition, (F) cash payments
made to satisfy obligations resulting from Swap Liquidations or the early
termination of any Swap Agreements in connection with or as a result of any such
Disposition of Oil and Gas Properties, and (G) any portion of the purchase price
from such Disposition placed in escrow, whether as a reserve for adjustment of
the purchase price, for satisfaction of indemnities in respect of such
Disposition or otherwise in connection with such Disposition; provided, however,
that upon the termination of that escrow, Net Cash Proceeds will be increased by
any portion of funds in the escrow that are released to the Borrower or any
Restricted Subsidiary, (b) with respect to any Permitted Refinancing or issuance
of Senior Notes, the cash proceeds received from such Permitted Refinancing or
issuance of Senior Notes, as the case may be, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses, and (c) with respect to any Swap
Liquidation by any Loan Party or any Restricted Subsidiary, the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
Swap Liquidation (after giving effect to any netting arrangements), over (ii)
the out-of-pocket expenses incurred by such Loan Party or such Restricted
Subsidiary in connection with such Swap Liquidation.
“New Borrowing Base Notice” has the meaning assigned to such term in Section
2.09(d).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

EXCO/HGI Credit Agreement – Page 19


--------------------------------------------------------------------------------




“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
“Non-Recourse Debt” means any Indebtedness of any Unrestricted Subsidiary, in
each case in respect of which: (a) the holder or holders thereof (i) shall have
recourse only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
Property of such Unrestricted Subsidiary and/or one or more of its Subsidiaries
(but only to the extent that such Subsidiaries are Unrestricted Subsidiaries)
and/or any other Person (other than any Loan Party and/or any Restricted
Subsidiary) and (ii) shall have no direct or indirect recourse (including by way
of guaranty, support or indemnity) to any Loan Party or any Restricted
Subsidiary or to any of the Property of any Loan Party or any Restricted
Subsidiary (other than Equity Interests of such Unrestricted Subsidiary),
whether for principal, interest, fees, expenses or otherwise; and (b) the terms
and conditions relating to the non-recourse nature of such Indebtedness are in
form and substance reasonably acceptable to the Administrative Agent.
“Notes” means the promissory notes of the Borrower described in Section 2.10(e)
and being in the form of Exhibit D, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.


“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction which is
not a Capital Lease Obligation, (c) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
(d) any Advance Payment Contract, or (e) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses (c) through (e) operating leases and usual and customary oil, gas and
mineral leases.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, communitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and

EXCO/HGI Credit Agreement – Page 20


--------------------------------------------------------------------------------




agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection
with the operating, working or development of any of such Hydrocarbon Interests
or Property (excluding drilling rigs, automotive equipment, rental equipment or
other personal Property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all
additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b)).
“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).

EXCO/HGI Credit Agreement – Page 21


--------------------------------------------------------------------------------




“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Paying Guarantor” has the meaning assigned to such term in Section 10.11.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, and contractual Liens granted to operators and
non-operators under oil and gas operating agreements, in each case, arising in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way, servitudes, permits,
surface leases, and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of any Loan Party;
(g)    royalties, overriding royalties, reversionary interests and similar
burdens granted by the Borrower or any Restricted Subsidiary with respect to the
Oil and Gas Properties owned by the Borrower or such Restricted Subsidiary, as
the case may be, if the net cumulative effect of such burdens does not operate
to deprive the Borrower or any Restricted Subsidiary of any material right in
respect of its Properties (except for rights customarily granted with respect to
such interests);
(h)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by any Loan Party or any Restricted
Subsidiary in the ordinary course of business covering the Property under the
lease;
(i)    unperfected Liens reserved in leases (other than oil, gas and mineral
leases) or arising by operation of law for rent or compliance with the lease in
the case of leasehold estates;

EXCO/HGI Credit Agreement – Page 22


--------------------------------------------------------------------------------




(j)    defects in or irregularities of title (other than defects or
irregularities of title with respect to Oil and Gas Properties), if such defects
or irregularities do not deprive any Loan Party or any Restricted Subsidiary of
any material right in respect of its Properties;
(k)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by any Loan Party or any Restricted
Subsidiary to provide collateral to the depository institution; and
(l)    preferential rights to purchase, and provisions requiring a third party’s
consent prior to assignment and similar restraints on alienation, in each case,
granted pursuant to an oil and gas operating agreement and arising in the
ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties; provided such right,
requirement or restraint does not materially affect the value of such Oil and
Gas Properties;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than contractual Liens described in the foregoing
clause (b) granted to operators and non-operators under oil and gas operating
agreements to the extent the obligations secured by such Liens constitute
Indebtedness) and provided, further that no intention to subordinate the first
priority Lien granted in favor of the Administrative Agent is to be hereby
implied or expressed by the permitted existence of such Permitted Encumbrances.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating at
the time as of which any investment therein is made of P-1 (or higher) according
to Moody’s or A-1+ (or higher) according to S&P;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

EXCO/HGI Credit Agreement – Page 23


--------------------------------------------------------------------------------




(e)    securities with maturities of six (6) months or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America or by any political subdivision or taxing
authority thereof, and rated at least “A+” by S&P or “A-1” by Moody’s; and
(f)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
“Permitted Refinancing” means any Indebtedness of the Borrower or any Restricted
Subsidiary, and Indebtedness constituting Guarantees thereof by any Loan Party
(other than General Partner), incurred or issued in exchange for, or the Net
Cash Proceeds of which are used solely to extend, refinance, renew, replace,
defease or refund, existing Senior Notes, in whole or in part, from time to
time; provided that (a) the principal amount of such Permitted Refinancing (or
if such Permitted Refinancing is issued at a discount, the initial issuance
price of such Permitted Refinancing) does not exceed the principal amount of
Indebtedness permitted under Section 6.01(i) (plus the amount of any premiums,
accrued and unpaid interest, fees and expenses incurred in connection
therewith), (b) such Permitted Refinancing does not provide for any scheduled
repayment, mandatory redemption or payment of a sinking fund obligation prior to
the date that is one year after the Maturity Date (except for any offer to
redeem such Indebtedness required as a result of asset sales or the occurrence
of a “Change in Control” (or other similar event, however denominated) under and
as defined in the Indenture), (c)  the covenant, default and remedy provisions
of such Permitted Refinancing are not materially more onerous to the Loan
Parties and their Subsidiaries than those imposed by such existing Senior Notes,
(d) the mandatory prepayment, repurchase and redemption provisions of such
Permitted Refinancing are not materially more onerous to the Loan Parties and
their Subsidiaries than those imposed by such existing Senior Notes, (e) the
non-default cash interest rate on the outstanding principal balance of such
Permitted Refinancing does not exceed the prevailing market rate then in effect
for similarly situated credits at the time such Permitted Refinancing is
incurred, (f) such Permitted Refinancing is unsecured, (g) no Subsidiary of any
Loan Party is required to Guarantee such Permitted Refinancing unless such
Subsidiary is (or concurrently with any such Guarantee becomes) a Loan Guarantor
hereunder, and (h) to the extent such Permitted Refinancing is or is intended to
be expressly subordinate to the payment in full of all or any portion of the
Obligations, the subordination provisions contained therein are either (x) at
least as favorable to the Secured Parties as the subordination provisions
contained in such existing Senior Notes or (y) reasonably satisfactory to the
Administrative Agent and the Required Lenders.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

EXCO/HGI Credit Agreement – Page 24


--------------------------------------------------------------------------------




“Pledge Agreement” means that certain Pledge Agreement dated as of the Effective
Date, in favor of the Administrative Agent for the benefit of the Secured
Parties, covering, among other things, the rights and interests of the Loan
Parties in all of the Equity Interests of E/H MLP (other than the limited
partner common units of E/H MLP), the Borrower and each Restricted Subsidiary,
and otherwise in form and substance satisfactory to the Administrative Agent.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE JPMORGAN CHASE
BANK, N.A.’S LOWEST RATE.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.09(c).
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.09(c).
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.09(d).
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reorganization” has the meaning assigned to such term in the Contribution
Agreement.
“Required Lenders” means, at any time no Loans or LC Exposure is outstanding,
Lenders having at least sixty-six and two-thirds percent (66 2/3%) of the
Aggregate Maximum Credit Amounts; and at any other time, Lenders holding at
least sixty-six and two-thirds percent (66 2/3%) of the outstanding aggregate
principal amount of the Loans or participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 9.04(c)). The Maximum Credit Amount and Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by‑laws or other Organizational Documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable

EXCO/HGI Credit Agreement – Page 25


--------------------------------------------------------------------------------




to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each March 31st or September
30th (or such other date in the event of an Interim Redetermination), the oil
and gas reserves attributable to the Oil and Gas Properties of the Borrower and
the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time.
“Responsible Officer” means the chief executive officer, president, any vice
president, or any Financial Officer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interests in any
Loan Party, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in any Loan Party or any option, warrant or other right to
acquire any such Equity Interests in any Loan Party or (b) any payment of
management, directors, consulting, monitoring, financing or advisory fees to
EXCO, HGI or any of their respective Affiliates; provided that for the avoidance
of doubt, any cash bonuses paid by E/H MLP (or the reimbursement by E/H MLP of
cash bonuses paid by EXCO on behalf of E/H MLP) to the participants in the MLP
Incentive Plan shall not be deemed to be Restricted Payments for purposes of
this Agreement and the other Loan Documents.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sale and Leaseback Transaction” means any sale or other Disposition of any
Property by any Person with the intent to lease such Property as lessee.
“Scheduled Redetermination” has the meaning assigned to such term in Section
2.09(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been determined pursuant to a Scheduled Redetermination becomes effective as
provided in Section 2.09(d).
“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) all Secured Swap Obligations.

EXCO/HGI Credit Agreement – Page 26


--------------------------------------------------------------------------------




“Secured Party” means the Administrative Agent, any Lender, any Secured Swap
Provider, any Banking Services Provider and any other holder of Secured
Obligations.
“Secured Swap Obligations” means any and all obligations owing by any Loan Party
or any Restricted Subsidiary (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising) to any Secured Swap Provider under any Swap
Agreement between the Borrower or any Restricted Subsidiary and such Secured
Swap Provider, in each case, after giving effect to all netting arrangements
relating to such Swap Agreement; provided that if such Secured Swap Provider
ceases to be a Lender or an Affiliate of a Lender hereunder, Secured Swap
Obligations shall only include such obligations to the extent arising from
transactions and confirmations entered into under Swap Agreements at any time
such Secured Swap Provider was a Lender or an Affiliate of a Lender hereunder,
without giving effect to any extension, increases, or modifications thereof
which are made after such Secured Swap Provider ceases to be a Lender or an
Affiliate of a Lender hereunder.
“Secured Swap Provider” means any Person that is a party to a Swap Agreement
with the Borrower or any Restricted Subsidiary if (a) at the time such Swap
Agreement was entered into or assumed, such Person was a Lender or an Affiliate
of a Lender hereunder, even if such Person subsequently ceases to be a Lender
(or an Affiliate thereof) for any reason or (b) such Swap Agreement was in
effect on the Effective Date and such Person or an Affiliate of such Person was
a Lender on the Effective Date, even if such Person subsequently ceases to be a
Lender (or an Affiliate thereof) for any reason.
“Security Agreement” means that certain Security Agreement dated as of the
Effective Date, in favor of the Administrative Agent for the benefit of the
Secured Parties, covering, among other things, the rights and interests of the
Loan Parties in all or substantially all of the assets of such Loan Parties, and
otherwise in form and substance satisfactory to the Administrative Agent.
“Security Instruments” means collectively, the Loan Guaranty, the Security
Agreement, the Pledge Agreement, the Mortgages and all other security
agreements, pledge agreements, collateral assignments, guarantees and other
collateral documents now or hereafter executed and delivered by the Borrower or
any other Loan Party as security for the payment and performance of the Secured
Obligations, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.
“Senior Notes” means any senior or senior subordinated notes issued by the
Borrower or any Restricted Subsidiary pursuant to and in accordance with the
terms of the applicable Indenture; provided that (a) the terms of such Senior
Notes do not provide for any scheduled repayment, mandatory redemption
(including any required offer to redeem) or payment of a sinking fund obligation
prior to the date that is one year after the Maturity Date (except for any offer
to redeem such senior notes required as a result of asset sales or the
occurrence of a “Change of Control” (or other similar event, however
denominated) under and as defined in the applicable Indenture), (b) such Senior
Notes are unsecured, (c) the non-default interest rate on the outstanding
principal balance of such Senior Notes does not exceed the prevailing market
rate then in effect for similarly situated credits at the time such Senior Notes
are issued, (d) no Subsidiary of any Loan Party is required to Guarantee the
Indebtedness evidenced by such Senior Notes unless such Subsidiary is (or
concurrently with any such Guarantee becomes) a Loan Guarantor hereunder, and
(e) the terms and

EXCO/HGI Credit Agreement – Page 27


--------------------------------------------------------------------------------




conditions of the applicable Indenture pursuant to which such Senior Notes are
issued are reasonably satisfactory to the Administrative Agent and the Required
Lenders.
“Senior Note Documents” means the Senior Notes, the Indentures and any documents
or instruments contemplated by or executed in connection with any of them, in
each case, as amended, restated, supplemented or otherwise modified from time to
time to the extent permitted under this Agreement.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, references herein to a “Subsidiary” refer to a Subsidiary of
the Borrower.

EXCO/HGI Credit Agreement – Page 28


--------------------------------------------------------------------------------




“Supermajority Lenders” means, at any time no Loans or LC Exposure is
outstanding, Lenders having at least eighty (80%) of the Aggregate Maximum
Credit Amounts; and at any other time, Lenders holding at least eighty percent
(80%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 9.04(c)). The Maximum Credit
Amount and Credit Exposure of any Defaulting Lender shall be disregarded in
determining Supermajority at any time.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future or credit default or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
in no event shall any (a) phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Loan Party or any Restricted Subsidiary or (b)
near term spot market purchase and sale of a commodity in the ordinary course of
business based on a price determined by a rate quoted on an organized exchange
for actual physical delivery, be a Swap Agreement.
“Swap Liquidation” means the sale, assignment, novation, liquidation, unwind,
cancellation, modification or termination of all or any part of any Borrowing
Base Swap (other than, in each case, at its scheduled maturity).
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans, (c) the use of the proceeds thereof, (d) the issuance of Letters of
Credit hereunder, (e) the grant of Liens by the Loan Parties on the Mortgaged
Properties and the other Collateral pursuant to the Security Instruments, (f)
the consummation of the Reorganization in accordance with the Contribution
Agreement, (g) the execution and delivery by the parties thereto of the
Contribution Documents and the substantially simultaneous performance of the
obligations required to be performed by the parties thereto for the consummation
of the transactions contemplated thereby, and (h) the receipt by E/H MLP of a
cash equity contribution of not less than $372,500,000 (as such amount may be
adjusted upward or downward based on purchase price adjustments pursuant to the
terms of the Contribution Agreement, but in any event not less than
$340,000,000).

EXCO/HGI Credit Agreement – Page 29


--------------------------------------------------------------------------------




“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.
“Unrestricted Subsidiary” means any Subsidiary designated as such on Schedule
3.14 or which the Borrower has designated in writing to the Administrative Agent
to be an Unrestricted Subsidiary pursuant to the terms of Section 6.17, in each
case, unless subsequently designated as a Restricted Subsidiary pursuant to
Section 6.17.
“Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Credit Exposure at such
time.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“Vernon” means Vernon Gathering, LLC, a Delaware limited liability company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower, any other Loan Party and the
Administrative Agent.
Section 1.02.    Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan” or an
“ABR Loan”. Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing” or an “ABR Borrowing”).
Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding.” The

EXCO/HGI Credit Agreement – Page 30


--------------------------------------------------------------------------------




section titles, table of contents, and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement or
any other Loan Document. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (b) except for purposes of the definition of
“Change in Control” and “EXCO Change of Control”, any reference herein to any
Person shall be construed to include such Person’s successors and assigns (but
this clause shall not be construed as any consent to any transaction or
circumstance giving rise to any successor or assign), (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Annexes, Articles, Sections, Exhibits and
Schedules shall be construed to refer to Annexes, Articles and Sections of, and
Exhibits and Schedules to, this Agreement, (e) any reference in any definition
to the phrase “at any time” or “for any period” shall refer to the same time or
period for all calculations or determinations within such definition, (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (g) any
reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time. No provision of this Agreement or any other Loan Document
shall be construed or interpreted to the disadvantage of any party hereto by
reason of such party’s having, or being deemed to have, drafted, structured, or
dictated such provision.
Section 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Majority
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
Section 1.05.    Oil and Gas Definitions. For purposes of this Agreement and the
other Loan Documents, the terms “proved reserves,” “proved developed reserves,”
“proved undeveloped reserves,” “proved developed nonproducing reserves” and
“proved developed producing reserves,” have the meaning given such terms from
time to time and at the time in question by the Society of Petroleum Engineers
of the American Institute of Mining Engineers.
Section 1.06.    Time of Day. Unless otherwise specified, all references to
times of day shall be references to Central time (daylight or standard, as
applicable).

EXCO/HGI Credit Agreement – Page 31


--------------------------------------------------------------------------------




Article II    

The Credits
Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (b) the Aggregate Credit Exposure exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.
Section 2.02.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith, provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings but may be converted into Eurodollar Borrowings in accordance
with Section 2.07. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that,
notwithstanding the foregoing, an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of eight
(8) Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or facsimile or by electronic communications in accordance
with Section 9.01(b)) in substantially the form of Exhibit B or such other form
approved by the Administrative Agent and signed by the Borrower or by telephone
not later than (a) in the case of a Eurodollar Borrowing, 11:00 a.m., three
Business Days

EXCO/HGI Credit Agreement – Page 32


--------------------------------------------------------------------------------




before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, 11:00 a.m., on the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile (or by electronic communications in accordance with
Section 9.01(b)) to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B or such other form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the amount of the then effective Borrowing Base, the current Aggregate
Credit Exposure (without regard to the requested Borrowing) and the pro forma
Aggregate Credit Exposure (giving effect to the requested Borrowing); and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04.    Additional Lenders; Increases in the Aggregate Maximum Credit
Amounts. If (a) no Default exists as of the date of such increase or would be
caused by such increase, (b) the Borrower shall concurrently pay any additional
fees required as a result of such increase, and (c) at the time of and
immediately after giving effect to such increase and any Borrowing made on the
date of such increase, the Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.18 as of the last day of the most
recently ended fiscal quarter for which the financial statements required under
Section 5.01(a) or (b), as applicable, have been delivered to the Administrative
Agent and the Lenders (calculated as though any Borrowing made on the date of
such increase had been made as of the last day of such fiscal quarter), the
Borrower may, at any time and from time to time, with the consent of the
Administrative Agent, increase the Aggregate

EXCO/HGI Credit Agreement – Page 33


--------------------------------------------------------------------------------




Maximum Credit Amounts to an amount not to exceed $750,000,000 by providing
written notice of such increase to the Administrative Agent. Each Lender shall
have the right, but not the obligation, in each such Lender’s sole discretion,
to provide a portion of such increase in the Aggregate Maximum Credit Amounts up
to the portion of such increase that such Lender’s existing Maximum Credit
Amount bears to the aggregate amount of the existing Maximum Credit Amounts of
all Lenders electing to participate in such requested increase by executing and
delivering to the Borrower and the Administrative Agent a certificate
substantially in the form of Exhibit H hereto (a “Lender Certificate”). In the
event that within ten (10) Business Days of the Administrative Agent’s receipt
of such written notice the existing Lenders fail to provide increases in their
respective Maximum Credit Amounts sufficient to satisfy such requested increase
in the Aggregate Maximum Credit Amounts, the Borrower may adjust the previously
requested increase to reflect the increased Maximum Credit Amounts of existing
Lenders or one or more financial institutions reasonably acceptable to the
Administrative Agent may become a Lender under this Agreement by executing and
delivering to the Borrower and the Administrative Agent a Lender Certificate.
Upon receipt by the Administrative Agent of Lender Certificates representing
increases to the Maximum Credit Amounts of existing Lenders and/or Maximum
Credit Amounts from new Lenders as provided in this Section 2.04 in an aggregate
amount equal to the requested increase (as the same may have been adjusted), (i)
the Aggregate Maximum Credit Amounts (including the Maximum Credit Amount of any
Person that becomes a Lender by delivery of such a Lender Certificate)
automatically without further action by the Borrower, the Administrative Agent
or any Lender shall be increased on the effective date set forth in such Lender
Certificates by the amount indicated in such Lender Certificates, (ii) each of
the Register and Annex I shall be amended to add the Maximum Credit Amount of
each additional Lender or to reflect the increase in the Maximum Credit Amount
of each existing Lender, and the Applicable Percentages of the Lenders shall be
adjusted accordingly to reflect each additional Lender or the increase in the
Maximum Credit Amount of each existing Lender, (iii) any such additional Lender
shall be deemed to be a party in all respects to this Agreement and any other
Loan Documents to which the Lenders are a party, and (iv) upon the effective
date set forth in such Lender Certificate, any such Lender party to the Lender
Certificate shall purchase and each existing Lender shall assign to such Lender
a pro rata portion of the outstanding Credit Exposure of each of the existing
Lenders such that the Lenders (including any additional Lender, if applicable)
shall have the appropriate portion of the Aggregate Credit Exposure of the
Lenders (based in each case on such Lender’s Applicable Percentage, as revised
pursuant to this Section), and the Borrower shall have paid to the Lenders any
amounts due pursuant to Section 2.16 as a result of such purchase and
assignment.
Section 2.05.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own or the
account of any Restricted Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

EXCO/HGI Credit Agreement – Page 34


--------------------------------------------------------------------------------




(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than three (3) Business Days prior to the
requested date of issuance, amendment, renewal or extension or such shorter time
period as may be reasonably acceptable to the Issuing Bank) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with clause (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank's standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$20,000,000 and (ii) the Aggregate Credit Exposure shall not exceed the total
Commitments.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in clause (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default, the existence of a Borrowing Base Deficiency or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than noon on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC

EXCO/HGI Credit Agreement – Page 35


--------------------------------------------------------------------------------




Disbursement prior to 10:00 a.m. on such date, or, (ii) if such notice has not
been received by the Borrower prior to such time on such date, then not later
than noon on (a) the Business Day that the Borrower receives such notice, if
such notice is received prior to 10:00 a.m. on the day of receipt, or (b) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing in an equivalent amount and, to the extent so financed,
the Borrower's obligation to make such payment shall be discharged and replaced
by the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender's Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
clause, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this clause
to reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as
their interests may appear. Any payment made by a Lender pursuant to this clause
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by

EXCO/HGI Credit Agreement – Page 36


--------------------------------------------------------------------------------




applicable law) suffered by the Borrower that are caused by the Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to clause (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
clause shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to clause (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters

EXCO/HGI Credit Agreement – Page 37


--------------------------------------------------------------------------------




of Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing greater than 50% of the aggregate LC Exposure)
demanding the deposit of cash collateral pursuant to this Section 2.05(j), (ii)
the Borrower is required to pay to the Administrative Agent the excess
attributable to any LC Exposure in connection with any prepayment pursuant to
Section 2.11, or (iii) the Borrower is required to cash collateralize a
Defaulting Lender’s LC Exposure pursuant to Section 2.20, then the Borrower
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders
(the “LC Collateral Account”), an amount in cash equal to (x) in the case of an
Event of Default, 103% of the LC Exposure as of such date plus accrued and
unpaid interest thereon, (y) in the case of a payment required by Section 2.11,
the excess attributable to such LC Exposure, and (z) in the case cash collateral
is required by Section 2.20, the LC Exposure of such Defaulting Lender; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower or any other Loan Party described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made by the Administrative Agent in consultation with
the Borrower (unless an Event of Default shall have occurred and be continuing,
in which case, such investments shall be made at the option and sole discretion
of the Administrative Agent) and at the Borrower's risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the aggregate LC
Exposure), be applied to satisfy other Secured Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all such Events of Defaults have been cured or waived as confirmed in
writing by the Administrative Agent. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.20, then so long as no
Event of Default exists, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after such
Defaulting Lender’s LC Exposure no longer exists and such amount of cash
collateral is no longer required under Section 2.20.

EXCO/HGI Credit Agreement – Page 38


--------------------------------------------------------------------------------




Section 2.06.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m. to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to a deposit account of the Borrower maintained with
JPMorgan Chase Bank, N.A. and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing.
Section 2.07.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
substantially the form of Exhibit C or such other form approved by the
Administrative Agent and signed by the Borrower.

EXCO/HGI Credit Agreement – Page 39


--------------------------------------------------------------------------------




(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Section 2.08.    Termination and Reduction of Aggregate Maximum Credit Amounts.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date. If at any time the Aggregate Maximum Credit Amounts or the
Borrowing Base is terminated or reduced to zero, then the Commitments shall
terminate on the effective date of such termination or reduction.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (i) each reduction of the
Aggregate Maximum Credit

EXCO/HGI Credit Agreement – Page 40


--------------------------------------------------------------------------------




Amounts shall be in an amount that is an integral multiple of $5,000,000 and not
less than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Aggregate Maximum Credit Amounts if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the Aggregate Credit
Exposure would exceed the total Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under clause (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination or reduction of the Aggregate Maximum Credit Amounts delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, debt offerings or any other similar transactions, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Maximum Credit Amounts shall be permanent. Each reduction of the Aggregate
Maximum Credit Amounts shall be made ratably among the Lenders in accordance
with each Lender’s Applicable Percentage.
Section 2.09.    Borrowing Base.
(a)    Initial Borrowing Base. For the period from and including the Effective
Date to but excluding the first Redetermination Date, the amount of the
Borrowing Base shall be $400,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 2.09(f), Section 2.09(g) and Section 5.12.
(b)    Scheduled and Interim Redeterminations. Except as set forth in the
following sentence, the Borrowing Base shall be redetermined semi-annually in
accordance with this Section 2.09 (a “Scheduled Redetermination”), and, subject
to Section 2.09(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on or about January 1 and July 1 of each year, commencing July 1, 2013.
In addition, (i) the Borrower may, by notifying the Administrative Agent
thereof, elect to cause the Borrowing Base to be redetermined once between
Scheduled Redeterminations, and (ii) the Administrative Agent may (either in its
discretion or at the direction of the Required Lenders), by notifying the
Borrower thereof, elect to cause the Borrowing Base to be redetermined once
between Scheduled Redeterminations (each such redetermination, an “Interim
Redetermination”), in the case of each of clauses (i) and (ii) above, in
accordance with this Section 2.09.
(c)    Scheduled and Interim Redetermination Procedure.
(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and (B) such other reports, data and supplemental information,
including, without limitation, the information provided pursuant to Section
5.11, as may, from time to time, be reasonably requested by the Required Lenders
(the Reserve Report, such certificate and such other reports, data and
supplemental information being the “Engineering Reports”), the

EXCO/HGI Credit Agreement – Page 41


--------------------------------------------------------------------------------




Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in good faith, propose a new Borrowing Base (the “Proposed
Borrowing Base”) based upon such information and such other information
(including, without limitation, the status of title information with respect to
the Oil and Gas Properties as described in the Engineering Reports, the
existence of any other Indebtedness, the financial condition of the Loan
Parties, the economic effect of the Borrower’s and its Restricted Subsidiaries’
Swap Agreements then in effect and such other credit factors) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time.
(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(1)    in the case of a Scheduled Redetermination (A) if the Administrative
Agent shall have received the Engineering Reports and other information required
to be delivered by the Borrower pursuant to Section 5.11(a) in a timely and
complete manner, then on or about December 15th and June 15th of such year
following the date of delivery or (B) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 5.11(a) in a timely and complete manner, then promptly after
the Administrative Agent has received complete Engineering Reports and other
information from the Borrower and has had a reasonable opportunity to determine
the Proposed Borrowing Base in accordance with Section 2.09(c)(i); and
(2)    in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
(iii)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved or deemed to have been approved by all of the Lenders
as provided in this Section 2.09(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Administrative Agent and the Required
Lenders (in each Lender’s sole discretion consistent with its normal oil and gas
lending criteria as it exists at the particular time) as provided in this
Section 2.09(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base, and each Lender shall make its determination of the appropriate amount of
the Borrowing Base consistent with each such Lender’s normal and customary oil
and gas lending criteria as it exists at the particular time. If at the end of
such fifteen (15) days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base. If, at the end of such 15-day
period, all of the Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Administrative Agent and the
Required Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain

EXCO/HGI Credit Agreement – Page 42


--------------------------------------------------------------------------------




the Borrowing Base then in effect, have approved or deemed to have approved, as
aforesaid, then the Proposed Borrowing Base shall become the new Borrowing Base,
effective on the date specified in Section 2.09(d). If, however, at the end of
such 15-day period, all of the Lenders or the Administrative Agent and the
Required Lenders, as applicable, have not approved or deemed to have approved,
as aforesaid, then the Administrative Agent shall poll the Lenders to ascertain
the highest Borrowing Base then acceptable to a number of Lenders sufficient to
constitute the Required Lenders or all of the Lenders, as applicable, and,
subject to the approval rights contained in this Section 2.09(c), such amount
shall become the new Borrowing Base, effective on the date specified in Section
2.09(d).
(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Administrative Agent and the Required Lenders, as applicable,
pursuant to Section 2.09(c)(iii), the Administrative Agent shall notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders:in the case of a Scheduled Redetermination, (1) if
the Administrative Agent shall have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 5.11(a) in a timely and
complete manner, then on or about January 1st and July 1st of such year, as
applicable, following such notice, or if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 5.11(a) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and
(i)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.09(f), Section 2.09(g) or
Section 5.12, whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.
(e)    Lenders’ Sole Discretion. The Lenders shall have no obligation to
determine the Borrowing Base at any particular amount, either in relation to the
Aggregate Maximum Credit Amounts or otherwise. Furthermore, Borrower
acknowledges that the Lenders have no obligation to increase the Borrowing Base
and that any increase in the Borrowing Base is in each Lender’s sole discretion
and subject to the individual credit approval processes of each of the Lenders
which processes shall be conducted in good faith and based upon such information
and such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports, the existence of any other Indebtedness, the financial
condition of the Loan Parties, the economic effect of the Borrower’s and its
Restricted Subsidiaries’ Swap Agreements then in effect and such other credit
factors) as such Lender deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time.

EXCO/HGI Credit Agreement – Page 43


--------------------------------------------------------------------------------




(f)    Reduction of Borrowing Base Upon Asset Dispositions. If at any time
between Scheduled Redeterminations of the Borrowing Base, the aggregate
Engineered Value of Oil and Gas Properties Disposed of (whether pursuant to a
Disposition of Equity Interests of a Restricted Subsidiary or otherwise) by the
Loan Parties pursuant to Section 6.05 exceeds five percent (5%) of the Borrowing
Base then in effect, then the Borrowing Base shall be automatically reduced,
effective immediately upon any such Disposition, by an amount equal to the
Engineered Value (as determined by the Required Lenders) of such Oil and Gas
Properties Disposed of, and the Borrowing Base as so reduced shall become the
new Borrowing Base immediately upon the consummation of such Disposition,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders until the next redetermination or adjustment of the
Borrowing Base pursuant to this Agreement. Upon any such redetermination, the
Administrative Agent shall promptly deliver a New Borrowing Base Notice to the
Borrower and the Lenders.
(g)    Reduction of Borrowing Base Upon Issuance of Senior Notes. Unless
otherwise waived in writing by the Required Lenders, upon the issuance of any
Senior Notes by the Borrower or any Restricted Subsidiary in accordance with
Section 6.01(i) (other than any Permitted Refinancing that extends, refinances,
renews, replaces, defeases or refunds existing Senior Notes), the Borrowing Base
then in effect shall automatically be reduced by the lesser of (a) $250 for each
$1,000 in stated principal amount of such Senior Notes on the date such Senior
Notes are issued and (b) such other amount, if any, determined by the Required
Lenders in their sole discretion prior to the issuance of such Senior Notes, and
the Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders until the next
redetermination or adjustment of the Borrowing Base pursuant to this Agreement.
Upon any such redetermination, the Administrative Agent shall promptly deliver a
New Borrowing Base Notice to the Borrower and the Lenders.
Section 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to clause (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts

EXCO/HGI Credit Agreement – Page 44


--------------------------------------------------------------------------------




or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit D. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
Section 2.11.    Prepayment of Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole and or in part, subject to
prior notice in accordance with clause (b) of this Section 2.11 and any break
funding costs payable pursuant to Section 2.16.
(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder not later than 11:00 a.m. (A) in the case of prepayment of a
Eurodollar Borrowing, three (3) Business Days before the date of prepayment, or
(B) in the case of prepayment of an ABR Borrowing, one (1) Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination or reduction of the
Aggregate Maximum Credit Amounts as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
(c)    Mandatory Prepayment of Loans.
(i)    If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.08(b), the Aggregate Credit
Exposure exceeds the total Commitments, then the Borrower shall immediately (and
in any event on the Business Day of such termination or reduction) (i) prepay
the Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (ii) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.05(j).

EXCO/HGI Credit Agreement – Page 45


--------------------------------------------------------------------------------




(ii)    Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.09 (other than in accordance with Section
2.09(f) or Section 2.09(g)) or Section 5.12, if the Aggregate Credit Exposure
exceeds the redetermined or adjusted Borrowing Base, then the Borrower shall
take one or more of the following actions to cure the Borrowing Base Deficiency:
(i) deliver to the Administrative Agent within thirty days engineering and
Mortgages covering such Oil and Gas Properties not previously evaluated by the
Borrower in the immediately preceding Reserve Report with a value and quality
satisfactory to the Lenders in their sole discretion sufficient to eliminate
such Borrowing Base Deficiency or (ii) prepay the Borrowings in an aggregate
principal amount equal to such excess, and if any excess remains after prepaying
all of the Borrowings as a result of an LC Exposure, pay to the Administrative
Agent on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.05(j). The Borrower shall be obligated to
make such prepayments either within thirty days or in six substantially equal
monthly installments, with accrued interest thereon, the first of which shall be
due within such thirty days and each subsequent payment being due and payable on
the same day in each of the subsequent calendar months.
(iii)    Upon any adjustment to the Borrowing Base pursuant to Section 2.09(f)
or Section 2.09(g), if the Aggregate Credit Exposure exceeds the Borrowing Base
as adjusted, then the Borrower shall (i) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (ii) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.05(j). The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral (x) in the
case of an adjustment to the Borrowing Base pursuant to Section 2.09(f), within
two (2) Business Days of the date it or any of the Restricted Subsidiaries
receives Net Cash Proceeds from the applicable Disposition and (y) in the case
of an adjustment to the Borrowing Base pursuant to Section 2.09(g), on the date
it or any of its Restricted Subsidiaries receives Net Cash Proceeds from the
issuance of the applicable Senior Notes.
(iv)    If the Borrower or any Restricted Subsidiary enters into any Swap
Liquidation in accordance with Section 6.06(c), then the Borrower shall prepay
the Loans or provide cash collateral to the extent required under Section
6.06(c).
(v)    Each prepayment of Borrowings pursuant to this Section shall be applied
first, ratably to any ABR Borrowings then outstanding, and, second, to any
Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
(vi)    Each prepayment of Borrowings pursuant to this Section shall be applied
ratably to the Loans included in the prepaid Borrowings. Prepayments pursuant to
this Section shall be accompanied by accrued interest to the extent required by
Section 2.13.

EXCO/HGI Credit Agreement – Page 46


--------------------------------------------------------------------------------




(vii)    Prepayments permitted under this Section shall be without premium or
penalty, except for any break funding costs as required under Section 2.16.
Section 2.12.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender, a commitment fee, which shall accrue at the Applicable Rate on
the average daily amount of the Unused Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
the Lenders’ Commitments terminate. Accrued commitment fees shall be payable in
arrears on the last day of each March, June, September and December and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, and (iii) to the Issuing Bank, for its own account, its standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of each calendar quarter shall
be payable on the last day of March, June, September and December, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
clause shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.
(c)    The Borrower agrees to pay to the Administrative Agent and the Arranger,
for their respective accounts, the fees set forth in the Fee Letter payable to
the Administrative Agent and the Arranger and such other fees payable in the
amounts and at the times separately agreed upon between the Borrower, the
Administrative Agent and the Arranger.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

EXCO/HGI Credit Agreement – Page 47


--------------------------------------------------------------------------------




Section 2.13.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.  
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.  
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section.
(d)    Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments and on the
Maturity Date; provided that (i) interest accrued pursuant to clause (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period at a time when no Borrowing Base Deficiency exists),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

EXCO/HGI Credit Agreement – Page 48


--------------------------------------------------------------------------------




then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
Section 2.15.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Eurodollar Loan) or to increase the cost to such Lender, the Issuing Bank
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will

EXCO/HGI Credit Agreement – Page 49


--------------------------------------------------------------------------------




compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth (i) the
amount or amounts reasonably necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in clause (a) or
(b) of this Section, (ii) the factual basis for such compensation, and (iii) the
manner in which such amount or amounts were calculated, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Sections
2.08(c) and is revoked in accordance therewith), (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section and the
manner in which such amount or amounts were calculated shall be delivered to the
Borrower within 180 days after such Lender incurs such loss, cost or expense and
shall be conclusive absent

EXCO/HGI Credit Agreement – Page 50


--------------------------------------------------------------------------------




manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
Section 2.17.    Taxes.
(a)    Withholding of Taxes; Gross-Up. Each payment by or account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, unless required by any applicable law.
If any applicable law (as determined by an applicable Withholding Agent in its
sole discretion exercised in good faith) requires the deduction or withholding
of any such payment by a Withholding Agent, then the applicable Withholding
Agent may so deduct or withhold and shall timely pay the full amount of deducted
or withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
the applicable Loan Party shall be increased as necessary so that, net of such
deduction or withholding (including such deduction or withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section 2.17(d)) that are paid or payable by such Recipient
or required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of such payment or liability. Such certificate
shall be conclusive absent manifest error. Such Recipient shall deliver a copy
of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan
Document, (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with

EXCO/HGI Credit Agreement – Page 51


--------------------------------------------------------------------------------




any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 2.17(e)
shall be paid within 10 days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of such payment or liability.
Such certificate shall be conclusive absent manifest error.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii) (D) below) shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall update such form or certificate or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Non-U.S. Lender shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed and executed copies of whichever of the following is
applicable:

EXCO/HGI Credit Agreement – Page 52


--------------------------------------------------------------------------------




(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (x) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (x) IRS Form W-8BEN
and (y) a tax certificate substantially in the form of Exhibit I-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code(a “U.S. Tax Compliance
Certificate”); or
(4)    in the case of a Non-U.S. Lender that is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-1, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Non-U.S. Lender is a partnership and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 on behalf of
each such direct and indirect partner.
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by law as a basis for
claiming exemption from, or a reduction of, U.S. federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the withholding or deduction required
by law to be made.

EXCO/HGI Credit Agreement – Page 53


--------------------------------------------------------------------------------




(D)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.
(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

EXCO/HGI Credit Agreement – Page 54


--------------------------------------------------------------------------------




(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 2:00 p.m. on the date when due, in immediately available
funds, without set‑off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, 27th Floor, New York, New York 10179, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Section 2.15, Section 2.16, Section 2.17
and Section 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing, shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrower or any other Loan Party (other than in
connection with Banking Services or Secured Swap Obligations), second, to pay
any fees or expense reimbursements then due to the Lenders from the Borrower or
any other Loan Party (other than in connection with Banking Services or Secured
Swap Obligations), third, to pay interest then due and payable on the Loans and
unreimbursed LC Disbursements ratably, fourth, to pay the portion of the Secured
Obligations constituting unpaid principal of the Loans, unreimbursed LC
Disbursements and payment obligations then owing with respect to Banking
Services Obligations and Secured Swap Obligations and to pay an amount to the
Administrative Agent equal to one hundred three percent (103%) of the aggregate
LC Exposure to be held as cash collateral for such Obligations (to the extent
not otherwise cash collateralized by the Borrower pursuant to this Agreement),
in each case, ratably among the Administrative Agent, the Lenders, the Issuing
Bank, the Banking Services Providers and the Secured Swap Providers, and fifth,
to the payment of any other Secured Obligations due to the Administrative Agent,
any Lender or any other Secured Party by any Loan Party or any Restricted
Subsidiary. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless an Event of Default is
in existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable thereto or (b) in the event, and only to
the extent, that there are no outstanding ABR Loans and, in any such event, the
Borrower shall pay the break funding payment required in accordance with Section
2.16. The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.

EXCO/HGI Credit Agreement – Page 55


--------------------------------------------------------------------------------




(c)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set‑off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall provide the Administrative Agent with written notice of such
set-off or counterclaim and thereafter purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this clause shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this clause shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or Section 2.05(e), Section 2.06(b), Section
2.17(e), Section 2.18(c) or Section 2.18(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; application of amounts

EXCO/HGI Credit Agreement – Page 56


--------------------------------------------------------------------------------




pursuant to clauses (i) and (ii) above shall be made in such order as may be
determined by the Administrative Agent in its discretion.
Section 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained and consents required in Section
9.04), all its interests, rights and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees shall cease to accrue on the Unused Commitment of such Defaulting
Lender pursuant to Section 2.12(a).
(b)    Such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Maximum Credit Amount and Credit Exposure of such Defaulting
Lender shall not be included in determining whether

EXCO/HGI Credit Agreement – Page 57


--------------------------------------------------------------------------------




the Supermajority Lenders, the Required Lenders or the Majority Lenders have
taken or may take any action hereunder.
(c)    If any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(iii)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at that time;
(iv)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Bank, the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(j) for so long as such LC Exposure is outstanding;
(v)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(vi)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(vii)    if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clauses (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is reallocated and/or cash collateralized.
(d)    So long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

EXCO/HGI Credit Agreement – Page 58


--------------------------------------------------------------------------------




(e)    If a Defaulting Lender (or a Lender who would be a Defaulting Lender but
for the expiration of the relevant grace period) as a result of the exercise of
a set-off shall have received a payment in respect of its Credit Exposure which
results in its Credit Exposure being less than its Applicable Percentage of the
Aggregate Credit Exposure, then no payments will be made to such Defaulting
Lender until such time as such Defaulting Lender shall have complied with this
Section 2.20 and all amounts due and owing to the Lenders has been equalized in
accordance with each Lender’s respective pro rata share of the Obligations.
Further, if at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, subject to the first sentence of this Section 2.20(e), all principal will
be paid ratably as provided in Section 2.18(b).
(f)    In the event that each of the Administrative Agent, the Borrower and
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on the date of such readjustment such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
Section 2.21.    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.
Section 2.22.    Collection of Proceeds of Production. The Security Instruments
contain an assignment by the Borrower and/or the Loan Guarantors to and in favor
of the Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Loan Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Properties. The Security Instruments further provide in general for
the application of such proceeds to the satisfaction of the Secured Obligations
and other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, (a) unless an Event of
Default has occurred and is continuing, the Administrative Agent and the Lenders
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders,

EXCO/HGI Credit Agreement – Page 59


--------------------------------------------------------------------------------




but the Lenders will instead permit such proceeds to be paid to the relevant
Loan Party and (b) the Lenders hereby authorize the Administrative Agent to take
such actions as may be necessary to cause such proceeds to be paid to the
relevant Loan Party so long as no Event of Default has occurred and is
continuing.
Article III    

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:
Section 3.01.    Organization; Powers. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
Section 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party, (c) will not violate or result
in a default under any indenture, agreement or other instrument evidencing
Material Indebtedness or a Material Sales Contract binding upon any Loan Party
or any assets of any Loan Party, or give rise to a right thereunder to require
any payment to be made by any Loan Party, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party, except Liens
created pursuant to the Loan Documents or any other Lien permitted under Section
6.02.
Section 3.04.    Financial Condition; No Material Adverse Change.
(k)    The Borrower has heretofore furnished to the Lenders the Initial
Financial Statements.
(l)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since September 30,
2012.

EXCO/HGI Credit Agreement – Page 60


--------------------------------------------------------------------------------




Section 3.05.    Properties; Titles, Etc.
(c)    Each of the Borrower and the Restricted Subsidiaries has good and
defensible title to the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report (other than those Disposed of in accordance with the
terms of this Agreement), and good title to, or valid leasehold interests in,
all its personal Properties material to its business, in each case, free and
clear of all Liens other than (i) in the case of Properties other than Oil and
Gas Properties, Liens permitted by Section 6.02 and (ii) in the case of Oil and
Gas Properties, Liens permitted by the terms of Section 6.02 to exist on Oil and
Gas Properties. The Borrower or the Restricted Subsidiaries own at least the net
interests in production attributable to the Hydrocarbon Interests as reflected
in the most recently delivered Reserve Report, and the ownership of such
Properties shall not in any material respect obligate the Borrower or the
Restricted Subsidiaries to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in such Reserve Report
that is not offset by a corresponding proportionate increase in the Borrower’s
or the Restricted Subsidiary’s net revenue interest in such Property.
(d)    All material leases and agreements necessary for the conduct of the
business of the Loan Parties are valid and subsisting, in full force and effect,
and there exists no default, or event or circumstance which with the giving of
notice or the passage of time or both would give rise to a default, under any
such lease or agreement which could reasonably be expected to have a Material
Adverse Effect.
(e)    The rights and Properties presently owned, leased or licensed by the Loan
Parties including all easements and rights of way, include all rights and
Properties necessary to permit the Loan Parties to conduct their business.
(f)    All of the Properties of the Loan Parties (other than the Oil and Gas
Properties, which are addressed in Section 3.18) which are reasonably necessary
for the operation of their businesses are in good working condition and are
maintained in accordance with prudent business standards.
(g)    Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary to its business as
currently conducted, and the use thereof by such Loan Party does not infringe in
any material respects upon the rights of any other Person.
Section 3.06.    Litigation and Environmental Matters.
(f)    Except for the Disclosed Matters, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened against or affecting
any Loan Party, (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

EXCO/HGI Credit Agreement – Page 61


--------------------------------------------------------------------------------




(g)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party has received notice of
any claim with respect to any Environmental Liability or knows of any basis for
any Environmental Liability and (ii) no Loan Party (1) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (2) has become subject
to any Environmental Liability.
(h)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
Section 3.07.    Compliance with Laws and Agreements; No Defaults or Borrowing
Base Deficiency. Each Loan Party is in compliance with all Requirements of Law
applicable to it or its Property and all indentures, agreements and other
instruments binding upon it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default or Borrowing Base Deficiency has occurred
and is continuing.
Section 3.08.    Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
Section 3.09.    Taxes. Each Loan Party has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such Loan
Party has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. To the Borrower’s knowledge, no tax liens have been filed and no
claims are being asserted with respect to any such taxes.
Section 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.
Section 3.11.    Disclosure. Each Loan Party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the

EXCO/HGI Credit Agreement – Page 62


--------------------------------------------------------------------------------




circumstances under which they were made, not misleading as of the date made or
deemed made; provided that, with respect to projected financial information,
each Loan Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time delivered.
Section 3.12.    Solvency. After giving effect to the Transactions and any
contribution provisions contained in any Loan Document, each Loan Party is
Solvent.
Section 3.13.    Insurance. Each Loan Party has (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements to which such Loan Party is a party and
(b) insurance coverage in such amounts and against such risk (including, without
limitation, public liability) that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of the Loan Parties. The Administrative Agent and the Lenders
have been named as additional insureds in respect of such liability insurance
policies and the Administrative Agent has been named as loss payee with respect
to Property loss insurance.
Section 3.14.    Capitalization. Schedule 3.14 sets forth, as of the Effective
Date, (a) for each Loan Party and each Subsidiary, its full legal name, its
jurisdiction of organization and its organizational identification number, (b) a
correct and complete list of the name and relationship to the Borrower of each
Subsidiary of the Borrower and whether such Subsidiary is an Unrestricted
Subsidiary or a Restricted Subsidiary, (c) a true and complete listing of each
class of each Loan Party’s and each Subsidiary’s authorized Equity Interests, of
which all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially, and of record by the Persons identified
on Schedule 3.14, and (d) the type of entity each Loan Party and each
Subsidiary. All of the issued and outstanding Equity Interests owned by any Loan
Party has been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and are fully paid and
non‑assessable.
Section 3.15.    Security Interest in Collateral.
(a)    The provisions of the Mortgages create legal and valid Liens on all the
Collateral described therein in favor of the Administrative Agent, for the
benefit of the Secured Parties, and when the Mortgages are filed in the offices
specified on Schedule 3.15 (in the case of Mortgages to be executed and
delivered on the Effective Date) or in the recording office designated by the
Borrower (in the case of any Mortgage to be executed and delivered pursuant to
Section 5.13), each Mortgage shall constitute perfected and continuing Liens on
the Borrower’s and the Restricted Subsidiaries’ right, title and interest in the
Collateral described therein, securing the Secured Obligations, enforceable
against the applicable Loan Party and all third parties, and having priority
over all other Liens on the Collateral except for Liens permitted by Section
6.02.
(b)    The Security Agreement creates legal and valid Liens on all the
Collateral described therein in favor of the Administrative Agent, for the
benefit of the Secured Parties, and when financing statements in appropriate
form are filed in the offices specified on Schedule 3.15 at any time and such
other filings as are identified in the Security Agreement have been completed,
the Security Agreement shall constitute perfected and continuing Liens on each
Loan Parties’ right,

EXCO/HGI Credit Agreement – Page 63


--------------------------------------------------------------------------------




title and interest in the Collateral described therein, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except for
Liens permitted by Section 6.02.
(c)    The Pledge Agreement creates legal and valid Liens on all the Collateral
described therein in favor of the Administrative Agent, for the benefit of the
Secured Parties, and when financing statements in appropriate form are filed in
the offices specified on Schedule 3.15 at any time, the Pledge Agreement shall
constitute perfected and continuing Liens on the each Loan Party’s right, title
and interest in the Collateral described therein, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except for
Liens permitted by Section 6.02.
Section 3.16.    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Borrower, threatened that could reasonably be expected to have
a Material Adverse Effect. The hours worked by and payments made to employees of
the Loan Parties have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law dealing with such
matters to the extent that such violation could reasonably be expected to have a
Material Adverse Effect. All payments due from any Loan Party, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party, except to the extent the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
Section 3.17.    Margin Stock. No Loan Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Federal Reserve Board), and no part of the proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock.
Section 3.18.    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Borrower and
the Restricted Subsidiaries have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Governmental Requirements
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries. Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(i) no Oil and Gas Property of the Borrower or any Restricted Subsidiary is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Borrower and the Restricted Subsidiaries is deviated
from the vertical more than the maximum permitted by Governmental Requirements,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith,

EXCO/HGI Credit Agreement – Page 64


--------------------------------------------------------------------------------




such unitized Properties) of the Borrower and the Restricted Subsidiaries. The
wells drilled in respect of proved producing Oil and Gas Properties described in
the Reserve Report (other than wells drilled in respect of such proved producing
Oil and Gas Properties that have been subsequently Disposed of in accordance
with the terms of this Agreement) are capable of, and are presently, either
producing Hydrocarbons in commercially profitable quantities or in the process
of being worked over or enhanced, and the Loan Party that owns such proved
producing Oil and Gas Properties is currently receiving payments for its share
of production, with no funds in respect of any thereof being presently held in
suspense, other than any such funds being held in suspense pending delivery of
appropriate division orders. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Borrower or any Restricted Subsidiary that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrower or any Restricted Subsidiary, in a manner consistent with the
past practices of the Borrower and the Restricted Subsidiaries (other than those
the failure of which to maintain in accordance with this


could not reasonably be expected to have a Material Adverse Effect).
Section 3.19.    Gas Imbalances; Prepayments. Except as set forth on Schedule
3.19, on a net basis there are no gas imbalances, take or pay or other
prepayments (including pursuant to an Advance Payment Contract) which would
require any Loan Party to deliver Hydrocarbons produced from the Oil and Gas
Properties of the Borrower and the Restricted Subsidiaries at some future time
without then or thereafter receiving full payment therefor exceeding a volume
equal to one (1) bcf of gas (on an mcf equivalent basis) in the aggregate.
Section 3.20.    Marketing of Production. Except for contracts listed and in
effect on the Effective Date on Schedule 3.20, and thereafter disclosed in
writing to the Administrative Agent (with respect to all of which contracts the
Borrower represents that it or the Restricted Subsidiary party thereto is
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and is not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days’
notice or less without penalty or detriment for the sale of production from Oil
and Gas Properties of the Borrower and the Restricted Subsidiaries (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the Effective Date or the date of disclosure to the
Administrative Agent in writing, as applicable.
Section 3.21.    Swap Agreements. Schedule 3.21, as of the Effective Date, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 5.01(e), sets forth a true and complete list of all Swap
Agreements of the Borrower and its Restricted Subsidiaries, the type, term,
effective date, termination date and notional amounts or volumes thereof, the
net mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.

EXCO/HGI Credit Agreement – Page 65


--------------------------------------------------------------------------------




Section 3.22.    Foreign Corrupt Practices. No Loan Party, nor any director,
officer, agent, employee or Affiliate of any Loan Party is aware of or has taken
any action, directly or indirectly, that would result in a material violation by
such Persons of the FCPA, including without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Loan Parties
and their Affiliates have conducted their business in material compliance with
the FCPA and have instituted and maintained policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
Section 3.23.    OFAC. No Loan Party, nor any director, officer, agent, employee
or Affiliate of any Loan Party is currently subject to any material U.S.
sanctions administered by OFAC, and the Borrower will not directly or indirectly
use the proceeds from the Loans or lend, contribute or otherwise make available
such proceeds to any Subsidiary, Affiliate, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.
Article IV    

Conditions
Section 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(b)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents.
(c)    Promissory Notes. The Administrative Agent shall have received promissory
notes duly executed by the Borrower for each Lender that has requested the
delivery of a promissory note pursuant to and in accordance with Section
2.10(e).
(d)    Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (i) Haynes and Boone, L.L.P., counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent, and
(ii) local counsel for the Loan Parties in Louisiana, in form and substance
satisfactory to the Administrative Agent, and, in each case, covering such other
matters

EXCO/HGI Credit Agreement – Page 66


--------------------------------------------------------------------------------




relating to the Loan Parties, this Agreement or the Transactions as the
Administrative Agent shall reasonably request. The Loan Parties hereby request
such counsels to deliver such opinions.
(e)    Pro Forma Balance Sheet; Projections and Initial Reserve Report. The
Lenders shall have received (i) a pro forma consolidated balance sheet of E/H
MLP and its Subsidiaries as of the Effective Date adjusted to give effect to the
consummation of the Transactions and the financings contemplated hereby as if
such transactions had occurred on such date and consistent in all material
respects with information previously provided by EXCO and HGI, (ii) satisfactory
projections through September 30, 2017 (which projections shall be quarterly for
the first fiscal year following the Effective Date and annually thereafter
through the Maturity Date) and (iii) the Initial Reserve Report.
(f)    Officer’s Certificates; Certified Formation Documents; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary or other Responsible Officer, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the Responsible
Officers and any other officers of such Loan Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by‑laws or
operating, management or partnership agreement, and (ii) good standing
certificates for each Loan Party from its jurisdiction of organization and each
jurisdiction in which such Loan Party is qualified to do business.
(g)    No Default Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower certifying (i) that no Default has occurred and is continuing, (ii)
that the representations and warranties contained in this Agreement and the
other Loan Documents are true and correct as of such date, (iii) that true and
correct copies of all of the Contribution Documents have been delivered to the
Administrative Agent and the Lenders, (iv) that the Reorganization has been (or
substantially simultaneous with the initial funding of the Loans will be)
consummated in accordance with the Contribution Agreement and the other
transactions contemplated to occur under the Contribution Documents for
“Closing” (as defined in the Contribution Agreement) have been (or substantially
simultaneous with the initial funding of the Loans will be) consummated, in each
case in accordance with applicable law, without waiver or amendment of any
material term or condition of the Contribution Documents not otherwise consented
to by the Administrative Agent, (v) that E/H MLP has received (or substantially
simultaneous with the initial funding of the Loans will receive) a cash equity
contribution of not less than $372,500,000 (as such amount may be adjusted
upward or downward based on purchase price adjustments pursuant to the terms of
the Contribution Agreement, but in any event not less than $340,000,000), and
(vi) any other factual matters as may be reasonably requested by the
Administrative Agent.
(h)    Fees. The Administrative Agent, the Lenders and the Arranger shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, and, to the extent

EXCO/HGI Credit Agreement – Page 67


--------------------------------------------------------------------------------




invoiced, reimbursement or payment of all out‑of‑pocket expenses required to be
reimbursed or paid by the Borrower hereunder, including all fees, expenses and
disbursements of counsel for the Administrative Agent to the extent invoiced on
or prior to the Effective Date, together with such additional amounts as shall
constitute such counsel’s reasonable estimate of expenses and disbursements to
be incurred by such counsel in connection with the recording and filing of
Mortgages and Uniform Commercial Code financing statements; provided, that, such
estimate shall not thereafter preclude further settling of accounts between the
Borrower and the Administrative Agent.
(i)    Lien Searches. The Administrative Agent shall have received the results
of a Lien search, in form and substance reasonably satisfactory thereto, made
against the Loan Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Liens permitted by Section 6.02 or discharged on or prior to
the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent).
(j)    Solvency. The Administrative Agent shall have received a solvency
certificate executed by a Financial Officer of E/H MLP and the Borrower
certifying that after giving effect to the Transactions and any contribution
provisions contained in any Loan Document, the Loan Parties, taken as a whole,
are Solvent.
(k)    Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the application of the proceeds thereof and the issuance
of any Letters of Credit on the Effective Date, the Aggregate Credit Exposure
shall not exceed $230,000,000.
(l)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Pledge Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(m)    Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Security Instruments or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.
(n)    Mortgages. The Administrative Agent shall have received Mortgages, duly
executed by the Loan Parties creating Liens prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by Section
6.02), on at least 80% of the total Engineered Value of the Oil and Gas
Properties of the Borrower and the Restricted Subsidiaries evaluated in the
Initial Reserve Report.

EXCO/HGI Credit Agreement – Page 68


--------------------------------------------------------------------------------




(o)    Security Agreement. The Administrative Agent shall have received the
Security Agreement, duly executed by all the Loan Parties, creating Liens prior
and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02) in all or substantially all of the assets
of each Loan Party.
(p)    Pledge Agreement. The Administrative Agent shall have received the Pledge
Agreement, duly executed by all the Loan Parties, creating Liens prior and
superior in right to any other Person (other than with respect to Permitted
Encumbrances) in (i) all of the Equity Interests of E/H MLP owned by the General
Partner and (ii) all of the Equity Interests of the Borrower and each Restricted
Subsidiary.
(q)    Title Information. The Administrative Agent shall have received title
information in form and substance satisfactory to the Administrative Agent
setting forth the status of title to at least 90% of the Minimum Mortgaged Value
of the Oil and Gas Properties of the Borrower and the Restricted Subsidiaries
evaluated in the Initial Reserve Report.
(r)    Collateral Assignments. The Loan Parties shall have executed and
delivered collateral assignments of any Loan Party’s right, title and interest
in and to any gathering, handling, storing, processing, transportation,
pipeline, marketing, operating or services agreement with any Affiliate that is
not a Loan Party (each, a “Contract Party”), and each Contract Party shall have
delivered an executed consent acknowledging such collateral assignment, in each
case, in form and substance satisfactory to the Administrative Agent.
(s)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.06.
(t)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.
(u)    Releases. The Administrative Agent shall have received recordable
releases of any pledges, trusts, mortgages, financing statements, fixture filing
and security agreements made by EXCO and its Affiliates relating to the EXCO
Credit Agreement and affecting the Assets (as defined in the Contribution
Agreement), the Equity Interests of Vernon and the Borrower together with a
release of any Guarantee of Vernon and/or the Borrower of all obligations under
the EXCO Credit Agreement and the EXCO Indenture (it being understood that all
such releases shall be delivered in escrow pending the substantially
simultaneous closing of the Transactions).
(v)    Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or their special counsel may
reasonably request prior to the Effective Date, and all such documents shall be
in form and substance satisfactory to the Administrative Agent.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

EXCO/HGI Credit Agreement – Page 69


--------------------------------------------------------------------------------




Section 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein)
with the same effect as though made on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent that any representation or warranty which by
its terms is made as of a specified date shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) only as of such specified date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Borrowing Base Deficiency shall exist.
(d)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.05(b).
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a), (b) and
(c) of this Section.
Article V    

Affirmative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, each Loan Party executing this Agreement (or deemed to have
executed pursuant to a Joinder Agreement) covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:
Section 5.01.    Financial Statements; Other Information. E/H MLP or the
Borrower will furnish to the Administrative Agent and each Lender:
(e)    Annual Financial Statements. Within 90 days after the end of each fiscal
year of E/H MLP, E/H MLP’s audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG, LLP or other independent
public accountants reasonably acceptable to Administrative Agent (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope

EXCO/HGI Credit Agreement – Page 70


--------------------------------------------------------------------------------




of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of E/H MLP and its Consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, accompanied by any management
letter prepared by said accountants.
(f)    Quarterly Financial Statements. Within 45 days after the end of each
fiscal quarter of E/H MLP, E/H MLP’s consolidated (and unaudited consolidating)
balance sheet and related statements of operations, stockholders’ equity and
cash flows of E/H MLP and its Consolidated Subsidiaries as of the end of and for
such fiscal quarter and the then elapsed portion of such fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the E/H MLP and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.
(g)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of E/H MLP and the Borrower in substantially the form of
Exhibit E certifying, in the case of such financial statements, as presenting
fairly in all material respects the financial condition and results of
operations of E/H MLP and its Consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.18 and (iv) stating whether any change in GAAP or in the
application thereof has occurred since September 30, 2012 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.
(h)    Certificate of Financial Officer; Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 5.01(a) or Section 5.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the E/H MLP.
(i)    Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of the last day of
such fiscal quarter or fiscal year, a true and complete list of all Swap
Agreements of the Borrower and its Restricted Subsidiaries, the type, term,
effective date, termination date and notional amounts or volumes thereof, the
net mark-to-market value thereof (as of the last day of such fiscal quarter or
fiscal year), any new credit support agreements relating thereto not listed on
Schedule 3.21, any margin required or supplied under any credit support
agreement, and the counterparty to each such Swap Agreement.

EXCO/HGI Credit Agreement – Page 71


--------------------------------------------------------------------------------




(j)    Annual Projections. Concurrently with the delivery of any Reserve Report
pursuant to Section 5.11, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and funds flow
statement) of E/H MLP for each month of the upcoming fiscal year in form
reasonably satisfactory to the Administrative Agent.
(k)    SEC and Other Filings. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Loan Party with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be.
(l)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 5.01.
(m)    List of Purchasers. In connection with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 5.11, a list of (i) the
purchasers that accounted for at least 75% of the aggregate volume of
Hydrocarbons purchased from the Loan Parties in the six-month period prior to
the “as of” date of such Reserve Report (in descending order based on volumes
purchased) and (ii) to the extent not included in the group of purchasers
described in clause (i), each purchaser that accounted for at least 15% of the
aggregate volume of Hydrocarbons purchased from the Loan Parties in such
six-month period.
(n)    Notice of Dispositions of Oil and Gas Properties. In connection with the
delivery of any Reserve Report to the Administrative Agent pursuant to Section
5.11, a list of all Oil and Gas Properties evaluated in the immediately
preceding Reserve Report that have been Disposed of since the date of the last
Borrowing Base determination, together with any other details thereof reasonably
requested by the Administrative Agent or any Lender.
(o)    Notice of Swap Liquidations. Within three (3) Business Days after any
Swap Liquidation, written notice of such Swap Liquidation, setting forth in
reasonable detail, the terms of such Swap Liquidation and any other details
thereof reasonably requested by the Administrative Agent or any Lender.
(p)    Notice of Casualty Event. Prompt written notice, and in any event within
five Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.
(q)    Information Regarding Loan Parties. Prompt written notice (and in any
event within thirty (30) days prior thereto) of any change (i) in any Loan
Parties’ corporate, partnership or limited liability company name, (ii) in the
location of any Loan Parties’ chief executive office or principal place of
business, (iii) in any Loan Parties’ identity or corporate structure, (iv) in
any Loan Parties’ jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in any Loan
Parties’ federal taxpayer identification number.

EXCO/HGI Credit Agreement – Page 72


--------------------------------------------------------------------------------




(r)    Production Report and Lease Operating Statements. In connection with the
delivery of any Reserve Report to the Administrative Agent pursuant to Section
5.11, a report setting forth, for each calendar month during the then current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties of the Borrower and the Restricted Subsidiaries, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.
(s)    Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other Organizational Document of any Loan
Party.
(t)    Notices under Senior Notes. Promptly after receipt, a copy of any notice
of default received from any holder or holders of any Senior Notes or any
trustee or agent on its or their behalf, to the extent such notice has not
otherwise been delivered to the Administrative Agent hereunder.
(u)    Issuance of Senior Notes. In the event the Borrower or any Restricted
Subsidiary intends to issue Senior Notes or refinance any existing Senior Notes
with the proceeds of any Permitted Refinancing, prior written notice of the
intended offering of such Senior Notes or such Permitted Refinancing, the amount
thereof, the anticipated date of closing and a statement that such Senior Notes
will be issued in accordance with this Agreement, and upon request of the
Administrative Agent or any Lender, copies of the preliminary offering
memorandum (if any), the final offering memorandum (if any) and the Indenture
relating to such Senior Notes or Permitted Refinancing, as the case may be.
(v)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of any Loan Party, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
Section 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:
(m)    the occurrence of any Default;
(n)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(o)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding $5,000,000;

EXCO/HGI Credit Agreement – Page 73


--------------------------------------------------------------------------------




(p)    any written notice or written claim to the effect that any Loan Party is
or may be liable to any Person as a result of the release by any Loan Party, or
any other Person of any Hazardous Materials into the environment, which could
reasonably be expected to have a Material Adverse Effect;
(q)    any written notice alleging any violation of any Environmental Law by any
Loan Party, which could reasonably be expected to have a Material Adverse
Effect;
(r)    the occurrence of any breach or default under, or repudiation or
termination of, any Material Sales Contract, which could reasonably be expected
to have a Material Adverse Effect;
(s)    the receipt by E/H MLP, the Borrower or any Restricted Subsidiary of any
management letter or comparable analysis prepared by the auditors for E/H MLP,
the Borrower or any such Restricted Subsidiary;
(t)    the occurrence of any material breach or default under, or repudiation or
termination of, or notice of any material dispute or claim arising under or in
connection with the Contribution Documents by any party thereto; and
(u)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
Section 5.04.    Payment of Obligations. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, pay its liabilities and obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect, before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or such Restricted Subsidiary, as applicable,
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect; provided,
however, each Loan Party will, and will cause each of its Restricted
Subsidiaries to, remit withholding taxes and other payroll taxes to appropriate
Governmental Authorities as and when claimed to be due, notwithstanding the
foregoing exceptions.

EXCO/HGI Credit Agreement – Page 74


--------------------------------------------------------------------------------




Section 5.05.    Operation and Maintenance of Properties. The Borrower will, and
will cause each of its Restricted Subsidiaries to:
(d)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;
(e)    keep and maintain all Property material to the conduct of its business in
good working order and condition (ordinary wear and tear excepted); preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and obsolescence excepted) all of its material Oil and Gas Properties
and other material Properties, including, without limitation, all equipment,
machinery and facilities;
(f)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep materially unimpaired its rights with respect thereto and prevent any
forfeiture thereof or default thereunder, except, in each case, where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect;
(g)    promptly perform, or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;
(h)    operate its Oil and Gas Properties and other material Properties or cause
or make reasonable and customary efforts to cause such Oil and Gas Properties
and other material Properties to be operated in accordance with the practices of
the industry and in material compliance with all applicable contracts and
agreements and in compliance in all material respects with all Governmental
Requirements; and
(i)    to the extent that a Loan Party is not the operator of any Property, the
Borrower shall use commerically reasonable efforts to cause the operator to
comply with this Section 5.05.
Section 5.06.    Insurance. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The loss payable clauses or
provisions in said insurance policy or policies insuring any of the Collateral
for the Loans shall

EXCO/HGI Credit Agreement – Page 75


--------------------------------------------------------------------------------




be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent as
“additional insured” and provide that the insurer will give at least thirty (30)
days prior written notice to the Administrative Agent of any cancellation (or
ten (10) days prior written notice in the event of cancellation for nonpayment
of provisions).
Section 5.07.     Books and Records; Inspection Rights. Each Loan Party will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Each Loan
Party will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and, provided a Financial Officer has the
reasonable opportunity to participate, its independent accountants, all at such
reasonable times and as often as reasonably requested.
Section 5.08.    Compliance with Laws. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, comply with all Requirements of Law
applicable to it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.09.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only (a) to pay the fees, expenses and transaction costs of
the Transactions, (b) to satisfy reimbursement obligations with respect to
Letters of Credit, (c) to make Restricted Payments permitted under Section 6.07,
including, without limitation, up to $225,000,000 for purposes of making the
Restricted Payment permitted under Section 6.07(d), (d) to finance the working
capital needs of the Borrower and its Subsidiaries, including capital
expenditures, and (e) for general corporate purposes of the Borrower and its
Subsidiaries, in the ordinary course of business, including the exploration,
acquisition and development of Oil and Gas Properties. No part of the proceeds
of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only to support general corporate purposes of the Borrower and its Restricted
Subsidiaries.
Section 5.10.    Further Assurances.
(f)    Each Loan Party at its sole expense will, and will cause each of its
Restricted Subsidiaries to, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any other Loan
Party, as the case may be, in the Loan Documents, including the Notes, or to
further evidence and more fully describe the Collateral intended as security for
the Secured Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings,

EXCO/HGI Credit Agreement – Page 76


--------------------------------------------------------------------------------




file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Administrative Agent, in
connection therewith.
(g)    Each Loan Party hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Collateral without the signature of such Loan Party or
any other Loan Party where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Each Loan Party acknowledges and agrees that any such
financing statement may describe the collateral as “all assets” of the
applicable Loan Party or words of similar effect as may be required by the
Administrative Agent.
Section 5.11.    Reserve Reports.
(c)    On or before December 1 and June 1 of each year, commencing June 1, 2013,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report evaluating the Oil and Gas Properties of the Borrower and the other Loan
Parties as of the immediately preceding September 30 and March 31. The Reserve
Report as of September 30 of each year shall be prepared by one or more Approved
Petroleum Engineers. The Reserve Report as of March 31 of each year shall be
prepared either by Approved Petroleum Engineers or by the Borrower’s or EXCO’s
internal reserve engineering staff, which shall certify such Reserve Report to
be true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding September 30 Reserve Report, or prior to the
initial September 30 Reserve Report, the Initial Reserve Report.
(d)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by the
Borrower’s or EXCO’s internal reserve engineering staff, which shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding September 30
Reserve Report, or prior to the initial September 30 Reserve Report, the Initial
Reserve Report. For any Interim Redetermination requested by the Administrative
Agent or the Borrower pursuant to Section 2.09(b), the Borrower shall provide
such Reserve Report with an “as of” date as required by the Administrative Agent
as soon as possible, but in no event later than 30 days following the receipt of
such request.
Section 5.12.    Title Data.
(e)    Within 30 days (or such longer time period as acceptable to the
Administrative Agent in its sole discretion) after the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by Section
5.11, the Borrower will deliver title information in form and substance
acceptable to the Administrative Agent covering enough of the Oil and Gas
Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report so that the Administrative Agent shall have
received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least ninety percent
(90%) of the Minimum Mortgaged Value of the Oil and Gas Properties evaluated by
such Reserve Report.

EXCO/HGI Credit Agreement – Page 77


--------------------------------------------------------------------------------




(f)    If title information for additional Properties has been provided under
Section 5.12(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties that are not permitted by Section 6.02, either (i) cure
any such title defects or exceptions (including defects or exceptions as to
priority), (ii) substitute acceptable Mortgaged Properties with no title defects
or exceptions (other than Liens which are permitted by Section 6.02) having an
equivalent value or (iii) deliver title information in form and substance
reasonably acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least ninety
percent (90%) of the Minimum Mortgaged Value of the Oil and Gas Properties
evaluated by such Reserve Report.
(g)    If any title defect or exception identified by the Administrative Agent
pursuant to a notice to the Borrower as described in Section 5.12(b) cannot be
cured or the Borrower does not substitute acceptable Mortgaged Properties or the
Borrower does not comply with the requirement to provide acceptable title
information covering at least ninety percent (90%) of the Minimum Mortgaged
Value of the Oil and Gas Properties evaluated in the most recent Reserve Report,
in each case within the 60-day period described in Section 5.12(b), such default
shall not be a Default, but instead the Administrative Agent and/or the Required
Lenders shall have the right to exercise the remedy described in the immediately
succeeding sentence in their sole discretion from time to time, and any failure
to so exercise such remedy at any time shall not be a waiver as to any future
exercise of such remedy by the Administrative Agent or the Lenders. To the
extent that the Administrative Agent or the Required Lenders are not satisfied
with title to any Mortgaged Property after the 60-day period described in
Section 5.12(b) has elapsed, such Mortgaged Property shall not count towards the
percentage of the Minimum Mortgaged Value for satisfactory title information and
shall be deemed not to have been included in the most recently delivered Reserve
Report, and the Administrative Agent may send a notice to the Borrower and the
Lenders that the then outstanding Borrowing Base shall be reduced by an amount
as determined by the Required Lenders to cause the Borrower to be in compliance
with the requirement to provide satisfactory title information on ninety percent
(90%) of the Minimum Mortgaged Value of the Oil and Gas Properties evaluated by
the most recently delivered Reserve Report. This new Borrowing Base shall become
effective immediately after receipt of such notice.
Section 5.13.    Mortgages; Additional Collateral; Additional Guarantors.
(d)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report delivered in connection therewith and
the list of current Mortgaged Properties to ascertain whether the Mortgaged
Properties represent at least eighty percent (80%) of the total Engineered Value
of the Oil and Gas Properties evaluated in such Reserve Report after giving
effect to exploration and production activities, acquisitions, dispositions and
production (the “Minimum Mortgaged Value”). In the event that the Mortgaged
Properties do not represent at least the Minimum Mortgaged Value, then the
Borrower shall, and shall cause its Restricted Subsidiaries to, grant, within
thirty (30) days (or such longer time period as acceptable to the Administrative
Agent in its sole discretion) of delivery of the applicable Reserve Report, to
the Administrative Agent as security for the Secured Obligations a
first-priority Lien interest on additional Oil and Gas Properties not already
subject to a Lien of the Security Instruments such that after giving effect

EXCO/HGI Credit Agreement – Page 78


--------------------------------------------------------------------------------




thereto, the Mortgaged Properties will represent at least the Minimum Mortgaged
Value. All such Liens will be created and perfected by and in accordance with
the provisions of deeds of trust, security agreements and financing statements
or other Security Instruments, all in form and substance reasonably satisfactory
to the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In addition,
promptly after entering into any such agreement, the Loan Parties shall, and
shall cause each of its Restricted Subsidiaries to (i) execute and deliver to
the Administrative Agent, for the benefit of the Secured Parties, collateral
assignments of all gathering, handling, storing, processing, transportation,
supply, pipeline, marketing, operating or services agreement with any Affiliate
that is not a Loan Party, and (ii) cause each Affiliate to execute and deliver a
consent acknowledging such collateral assignments, in each case, in form and
substance satisfactory to the Administrative Agent.
(e)    If the Borrower shall form or acquire a Restricted Subsidiary or
otherwise determines that any Person is a Restricted Subsidiary, then, unless
such Restricted Subsidiary is designated an Unrestricted Subsidiary pursuant to
the terms of Section 6.17, the Borrower shall promptly cause such Restricted
Subsidiary to (i) become a party to this Agreement by executing and delivering
to the Administrative Agent a Joinder Agreement, (ii) absolutely and
unconditionally guarantee the payment and performance of the Guaranteed
Obligations pursuant to the Loan Guaranty, and (iii) grant to the Administrative
Agent, for the benefit of the Security Parties, a perfected, first-priority
security interest in and Lien on all or substantially all of the assets of such
Restricted Subsidiary, including all of the Equity Interests of each Restricted
Subsidiary now or hereafter owned by such Restricted Subsidiary. In connection
therewith, the Borrower shall, or shall cause the relevant Restricted
Subsidiary, if applicable, to, (A) execute and deliver a supplement to the
Security Agreement and Pledge Agreement executed by such Restricted Subsidiary,
(B) pledge all of the Equity Interests of such new Restricted Subsidiary
(including, without limitation, delivery of original stock certificates, if any,
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent in connection therewith. Upon delivery of
any such Joinder Agreement to the Administrative Agent pursuant to the terms of
this Section 5.13(b), notice of which is hereby waived by each Loan Party, such
Restricted Subsidiary shall be a Loan Guarantor and shall be as fully a party
hereto as if such Restricted Subsidiary were an original signatory hereto. Each
Loan Party expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Loan Party
hereunder. This Agreement shall be fully effective as to any Loan Party that is
or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Loan Party hereunder.
Section 5.14.    Swap Agreements. The Borrower shall maintain the hedge
positions established by the Swap Agreements required under Section 5.16 for the
periods specified therein and shall not enter into any Swap Liquidations if the
effect of such action (when taken together with any other Swap Agreements
executed contemporaneously with the taking of such action) would have the effect
of canceling its positions under such Swap Agreements required hereby, except as
permitted in Section 6.06(c). Upon the request of the Majority Lenders, each
Loan Party

EXCO/HGI Credit Agreement – Page 79


--------------------------------------------------------------------------------




shall, and shall cause each of its Restricted Subsidiaries to, take any
additional actions required, if any, to cause all of its right, title and
interest in each Swap Agreement to which it is a party to be collaterally
assigned to the Administrative Agent, for the benefit of the Secured Parties,
and shall, if requested by the Administrative Agent or the Majority Lenders, use
its commercially reasonable efforts to cause each such agreement or contract to
(a) expressly permit such assignment and (b) upon the occurrence of any default
or event of default under such agreement or contract, (i) to permit the Lenders
to cure such default or event of default and assume the obligations of such Loan
Party or such Restricted Subsidiary under such agreement or contract and (ii) to
prohibit the termination of such agreement or contract by the counterparty
thereto if the Lenders assume the obligations of such Loan Party or such
Restricted Subsidiary under such agreement or contract and the Lenders take the
actions required under the foregoing clause (i). Upon the request of the
Administrative Agent or any Lender, the Borrower shall, within ten (10) days of
such request, provide to the Administrative Agent or such Lender copies of all
agreements, documents and instruments evidencing the Swap Agreements of the
Borrower and its Restricted Subsidiaries not previously delivered to the
Administrative Agent and the Lenders, certified as true and correct by a
Responsible Officer of the Borrower, and such other information regarding such
Swap Agreements as the Administrative Agent and the Lenders may reasonably
request.
Section 5.15.    Unrestricted Subsidiaries. The Borrower will cause the
management, business and affairs of each of the Borrower and its Restricted
Subsidiaries to be conducted in such a manner (including, without limitation, by
keeping separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting Properties of the Borrower and its respective Restricted
Subsidiaries to be commingled with those of Unrestricted Subsidiaries) so that
each Unrestricted Subsidiary that is a corporation, limited liability company or
partnership will be treated as an entity separate and distinct from the Borrower
and its Restricted Subsidiaries.
Section 5.16.    Post-Closing Swap Agreements. Within sixty (60) days following
the Effective Date, the Administrative Agent shall have received evidence
reasonably satisfactory to it that the Borrower shall have entered into Swap
Agreements permitted under Section 6.06 for notional volumes per month that are,
in the aggregate, not less than (i) seventy-five percent 75% of forecasted
production from total proved developed producing reserves of crude oil and
natural gas for each month during the calendar year ending 2013 and (ii) fifty
percent (50%) of forecasted production from total proved developed producing
reserves of crude oil and natural gas for each month during the calendar year
ending 2014.
Article VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, each Loan Party executing this Agreement (or deemed to have
executed pursuant to a Joinder Agreement) covenants and agrees, jointly and
severally with all other Loan Parties, with the Lenders that:

EXCO/HGI Credit Agreement – Page 80


--------------------------------------------------------------------------------




Section 6.01.    Indebtedness. No Loan Party will, nor will any Loan Party
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any Indebtedness, except:
(v)    the Secured Obligations;
(w)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
(x)    Indebtedness of the Borrower to any Restricted Subsidiary of the Borrower
and of any Restricted Subsidiary of the Borrower to the Borrower or any other
Restricted Subsidiary of the Borrower, provided that (i) all such Indebtedness
shall be unsecured and subordinated to the Secured Obligations in a manner and
on terms and conditions reasonably satisfactory to the Administrative Agent and
(ii) all such Indebtedness is evidenced by promissory notes in form and
substance reasonably satisfactory to the Administrative Agent and such
promissory notes are subject to a first priority security interest in favor of
the Administrative Agent for the benefit of the Secured Parties on terms and
conditions reasonably satisfactory to the Administrative Agent;
(y)    Guarantees by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of the Borrower or any of the Restricted Subsidiaries permitted
under this Section 6.01; provided that Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations on the same terms as
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;
(z)    Indebtedness of the Borrower and the Restricted Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $10,000,000 at any time outstanding;
(aa)    Indebtedness incurred or deposits made by the Borrower or any Restricted
Subsidiary (i) under worker’s compensation laws, unemployment insurance laws or
similar legislation, or (ii) in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which such Loan Party is a
party, (iii) to secure public or statutory obligations of such Loan Party, and
(iv) of cash or securities qualifying as Permitted Investments made to secure
the performance of statutory obligations, surety, stay, customs and appeal bonds
to which such Loan Party is a party in connection with the operation of the Oil
and Gas Properties, in each case in the ordinary course of business;
(bb)    Indebtedness of the Borrower or any Restricted Subsidiary under (i) Swap
Agreements to the extent permitted under Section 6.06 and (ii) Advance Payment
Contracts to the extent permitted under Section 6.12;

EXCO/HGI Credit Agreement – Page 81


--------------------------------------------------------------------------------




(cc)    Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
(dd)    unsecured Indebtedness under the Senior Notes (and any Permitted
Refinancing thereof), including any Indebtedness constituting Guarantees thereof
by any Loan Party (other than General Partner); in an aggregate principal amount
not to exceed the sum of $300,000,000; provided that (i) at the time of and
immediately after giving effect to each issuance of Senior Notes (and any
Permitted Refinancing thereof), no Default shall have occurred and be continuing
and (ii) at the time of each issuance of Senior Notes, the Borrowing Base is
automatically reduced pursuant to Section 2.09(g) and the Borrower shall prepay
the Loans and/or deposit cash collateral to the extent required pursuant to
Section 2.11(c) after giving effect to such reduction in the Borrowing Base;
(ee)    Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof; provided that (i) such Indebtedness exists at the time such
Person becomes a Restricted Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Restricted Subsidiary and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (j) shall
not exceed $10,000,000 at any time outstanding; and
(ff)    Other unsecured Indebtedness of the Loan Parties; provided that the
aggregate principal amount of Indebtedness permitted by this clause (k) shall
not exceed $25,000,000 at any time outstanding;
Section 6.02.    Liens. No Loan Party will, nor will any Loan Party permit any
of its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien on any Property now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
(h)    any Lien created pursuant to this Agreement or any other Loan Document;
(i)    Permitted Encumbrances;
(j)    any Lien on any Property of any Loan Party existing on the date hereof
and set forth in Schedule 6.02; provided that (i) such Lien shall not apply to
any other Property of such Loan Party and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(k)    any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any of its Restricted Subsidiaries or existing on any Property of
any Person that becomes a Restricted Subsidiary after the date hereof prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien secures Indebtedness permitted by clause (e) or (j) of Section 6.01, (ii)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(iii) such Lien shall not apply to any other Property of any Loan Party and (iv)
such Lien shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary, as

EXCO/HGI Credit Agreement – Page 82


--------------------------------------------------------------------------------




the case may be and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(l)    Liens on fixed or capital assets (including office equipment, data
processing equipment and motor vehicles) acquired, constructed or improved by
the Borrower or any of its Restricted Subsidiaries; provided that (i) such
Liens, secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other Property of any Loan Party; and
(m)    Liens on the Equity Interests in any Unrestricted Subsidiary securing the
payment of Non-Recourse Debt.
Section 6.03.    Fundamental Changes.
(i)    No Loan Party will, nor will any Loan Party permit any of its Restricted
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or Dispose of (in one
transaction or in a series of transactions) all or substantially all of its
Property to any other Person, or liquidate or dissolve, except that, at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:
(iv)    any Restricted Subsidiary of the Borrower may merge into the Borrower in
a transaction in which the Borrower is the surviving entity;
(v)    any Restricted Subsidiary of the Borrower may merge into any other
Restricted Subsidiary of the Borrower in a transaction in which the surviving
entity is a Restricted Subsidiary (provided that if one of such Restricted
Subsidiaries is a wholly-owned Subsidiary, then the surviving entity shall be a
wholly-owned Subsidiary); and
(vi)    any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its Property to the Borrower or to another Restricted
Subsidiary of the Borrower.
(j)    No Loan Party will, nor will any Loan Party permit any of its Restricted
Subsidiaries to, (i) engage to any material extent in any business other than
businesses of the type conducted by the Loan Parties and the Restricted
Subsidiaries on the date hereof (after giving effect to the consummation of the
Transactions on the Effective Date) and businesses reasonably related thereto or
(ii) acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties not located
within the geographical boundaries of the United States.
Section 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will any Loan Party permit any of its Restricted
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Restricted Subsidiary prior to such
merger) any evidences of Indebtedness or Equity Interests or other

EXCO/HGI Credit Agreement – Page 83


--------------------------------------------------------------------------------




securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
Indebtedness of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through the purchase of assets, merger or otherwise), except:
(j)    Permitted Investments;
(k)    investments in existence on the date hereof and described in Schedule
6.04;
(l)    investments (i) made by the General Partner and E/H MLP in or to the
Borrower, including the investments contemplated by the Contribution Documents,
(ii) made by the Borrower in or to any Restricted Subsidiary of the Borrower
that is a Loan Guarantor (or any Person that becomes a Restricted Subsidiary of
the Borrower and a Loan Guarantor upon the making of such investment so long as
such investment is not made in connection with the acquisition of such Person);
and (iii) made by any Restricted Subsidiary of the Borrower that is a Loan
Guarantor in or to any other Restricted Subsidiary of the Borrower that is a
Loan Guarantor (or any Person that becomes a Restricted Subsidiary of the
Borrower and a Loan Guarantor upon the making of such investment so long as such
investment is not made in connection with the acquisition of such Person);
(m)    loans or advances made by the Borrower to any of its Restricted
Subsidiaries and made by any Restricted Subsidiaries of the Borrower to the
Borrower or any other Restricted Subsidiary of the Borrower, provided that any
such loans and advances made by the Borrower or any of its Restricted
Subsidiaries shall be evidenced by promissory notes in form and substance
reasonably satisfactory to the Administrative Agent and such promissory notes
shall be subject to a first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties on terms and
conditions reasonably satisfactory to the Administrative Agent;
(n)    Guarantees constituting Indebtedness permitted by Section 6.01;
(o)    subject to the limits in Section 6.03(b), investments by the Borrower and
its Restricted Subsidiaries that are (i) customary in the oil and gas
exploration and production business, (ii) made in the ordinary course of the
Borrower’s or such Restricted Subsidiary’s business, and (iii) made in the form
of, or pursuant to, oil, gas and mineral leases, operating agreements, farm-in
agreements, farm-out agreements, development agreements, unitization agreements,
joint bidding agreements, services contracts and other similar agreements that a
reasonable and prudent oil and gas industry owner or operator would find
acceptable;
(p)    investments consisting of Swap Agreements to the extent permitted under
Section 6.06;
(q)    loans or advances to employees, officers and directors of E/H MLP or the
Borrower or any of its Restricted Subsidiaries on an arms-length basis in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$1,000,000 in the aggregate for all such Persons at any one time outstanding;

EXCO/HGI Credit Agreement – Page 84


--------------------------------------------------------------------------------




(r)    investments representing the non-cash portion of the consideration
received for any Disposition of any assets permitted under Section 6.05(e) so
long as at least 75% of the consideration received in respect of any such
Disposition is cash or cash equivalents;
(s)    accounts receivable arising in the ordinary course of business; and
(t)    Other investments (including investments in Unrestricted Subsidiaries) in
an aggregate amount not to exceed $25,000,000.
Section 6.05.    Asset Dispositions. No Loan Party will, nor will any Loan Party
permit any of its Restricted Subsidiaries to, Dispose of any Property (including
any Equity Interests owned by it) except:
(h)    the sale of Hydrocarbons produced from its Oil and Gas Properties in the
ordinary course of business;
(i)    Dispositions of Property to the Borrower or any of its Restricted
Subsidiaries;
(j)    Dispositions of equipment and related items in the ordinary course of
business that are obsolete or no longer necessary in the business of the
Borrower or any of its Restricted Subsidiaries or that is being replaced by
equipment of comparable value and utility;
(k)    the Disposition of Equity Interests in Unrestricted Subsidiaries;
(l)    subject to Section 2.11(c), Dispositions (including Casualty Events) of
any Oil and Gas Property or any interest therein or any Restricted Subsidiary of
the Borrower owning Oil and Gas Properties; provided that (i) unless otherwise
waived by the Required Lenders and subject to Section 9.02(b)(x), after giving
effect to such Disposition, the aggregate Engineered Value of all Oil and Gas
Properties Disposed of (whether pursuant to a Disposition of Equity Interests of
a Restricted Subsidiary or otherwise) between Scheduled Redeterminations of the
Borrowing Base (as assigned by the Administrative Agent to such Oil and Gas
Properties) is less than five percent (5%) of the Borrowing Base then in effect
and (ii) if any such Disposition is of a Restricted Subsidiary owning Oil and
Gas Properties, such Disposition shall include all the Equity Interests of such
Restricted Subsidiary;
(m)    Dispositions of Property permitted under Section 6.03; and
(n)    Dispositions of Properties (other than Oil and Gas Properties) between
Scheduled Redeterminations of the Borrowing Base not otherwise permitted
hereunder having a fair market value not to exceed $10,000,000 in the aggregate.
Section 6.06.    Swap Agreements.
(f)    No Loan Party will, nor will any Loan Party permit any of its Restricted
Subsidiaries to, enter into any Swap Agreement, except Swap Agreements entered
into by the Borrower and its Restricted Subsidiaries with an Approved
Counterparty in the ordinary course of business and not for speculative purposes
to:

EXCO/HGI Credit Agreement – Page 85


--------------------------------------------------------------------------------




(vii)    hedge or mitigate crude oil, natural gas and natural gas liquids price
risks to which the Borrower or any of its Restricted Subsidiaries has actual
exposure (whether or not treated as a hedge for accounting purposes under GAAP);
provided that at the time the Borrower or any Restricted Subsidiary enters into
any such Swap Agreement and at any time thereafter, such Swap Agreement (A) does
not have a term greater than sixty (60) months from the date such Swap Agreement
is entered into, and (B) when aggregated and netted with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect would
not cause the aggregate notional volume per month for each of crude oil, natural
gas and natural gas liquids, calculated separately, under all Swap Agreements
then in effect (other than Excluded Swap Agreements) to exceed (1) for any month
during the first two years of the forthcoming five year period, one hundred
percent (100%) of the “forecasted production from proved developed producing
reserves” (as defined below) of the Borrower and its Restricted Subsidiaries,
taken as a whole, (2) for any month during the third year of the forthcoming
five year period, ninety percent (90%) of the “forecasted production from proved
developed producing reserves” (as defined below) of the Borrower and its
Restricted Subsidiaries taken as a whole and (3) for any month during the fourth
and fifth year of the forthcoming five year period, eighty-five percent (85%) of
the “forecasted production from proved developed producing reserves” (as defined
below) of the Borrower and its Restricted Subsidiaries taken as a whole;
(viii)    notwithstanding the limitations set forth in clauses (i) above, in
contemplation of a Material Acquisition of Oil and Gas Properties, hedge or
mitigate crude oil, natural gas and natural gas liquids price risks in respect
of the Oil and Gas Properties subject to such Material Acquisition; provided
that the aggregate notional volumes for each of crude oil, natural gas and
natural gas liquids, calculated separately, for each month in the applicable
period covered by Swap Agreements (other than Excluded Swap Agreements) do not
exceed the lesser of (A) 150% of the notional volumes otherwise permitted in
such clause (i) and (B) the notional volumes which would otherwise be permitted
in such clause (i) after giving pro forma effect to the estimated increase in
“forecasted production from proved developed producing reserves” to be acquired
in such Material Acquisition; provided that any such additional Swap Agreements
are entered into (x) after the execution of a definitive agreement with respect
to a proposed Material Acquisition, but in any event no earlier than 60 days
prior to the proposed closing date of such Material Acquisition and (y) in the
event such agreement is terminated or such Material Acquisition is otherwise not
consummated within 60 days after such initial additional Swap Agreements have
been entered into (or such longer period as may be reasonably acceptable to the
Administrative Agent in the event the proposed closing of such Material
Acquisition has been delayed beyond what the Borrower originally expected), then
within 15 days after such termination or the end of such 60 day (or longer)
period, as applicable, the Borrower shall and shall cause its Restricted
Subsidiaries to novate, unwind or otherwise dispose of Swap Agreements (other
than Excluded Swap Agreements) to the extent necessary to be in compliance with
the limitations set forth in the immediately preceding clause (i); provided
further, that any such additional Swap Agreement does not have a term greater
than sixty (60) months from the date such Swap Agreement is entered into;

EXCO/HGI Credit Agreement – Page 86


--------------------------------------------------------------------------------




(ix)    effectively convert interest rates from fixed to floating, the notional
amounts of which (when aggregated and netted with all other Swap Agreements of
the Borrower and its Restricted Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed 100% of the then
outstanding principal amount of the Borrower’s Indebtedness for borrowed money
which bears interest at a fixed rate; and
(x)    effectively convert interest rates from floating to fixed, the notional
amounts of which (when aggregated and netted with all other Swap Agreements of
the Borrower and its Restricted Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 100% of the then
outstanding principal amount of the Borrower’s Indebtedness for borrowed money
which bears interest at a floating rate.
As used in this Section 6.06, “forecasted production from proved developed
producing reserves” means the forecasted production from proved developed
producing reserves of each of crude oil, natural gas and natural gas liquids as
reflected in the most recent Reserve Report delivered to the Administrative
Agent pursuant to Section 5.11, after deducting forecasted proved developed
production from any Oil and Gas Properties sold or under contract for sale that
had been included in such Reserve Report and after adding forecasted proved
developed production from any Oil and Gas Properties that had not been reflected
in such Reserve Report but that are reflected in a separate or supplemental
Reserve Report delivered to the Administrative Agent and otherwise are
satisfactory to the Administrative Agent.
(g)    In no event shall any Swap Agreement entered into by the Borrower or any
Restricted Subsidiary contain any requirement, agreement or covenant for the
Borrower or any other Loan Party to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures; provided
that this sentence shall not prevent a Secured Swap Provider from requiring the
obligations under any Swap Agreement with the Borrower or any Restricted
Subsidiary to be secured by the Liens granted to the Administrative Agent
pursuant to the Security Instruments.
(h)    In no event shall the Borrower or any Restricted Subsidiary enter into
any Swap Liquidation without the prior written consent of the Required Lenders;
provided that, for purposes of this Section 6.06(c), a Swap Liquidation shall
not be deemed to have occurred if such Swap Agreement is novated from the
existing counterparty to an Approved Counterparty, with the Borrower or the
applicable Restricted Subsidiary being the “remaining party” for purposes of
such novation; provided further that, notwithstanding the foregoing, Borrower
and any of its Restricted Subsidiaries may enter into a Swap Liquidation so long
as (i) within three (3) Business Days thereafter, the Borrower provides written
notice to the Administrative Agent of the terms of such Swap Liquidation,
setting forth in reasonable detail, (x) the effect of such Swap Liquidation on
the aggregate notional volume of crude oil, natural gas and natural gas liquids,
subject to the Borrower’s and its Restricted Subsidiaries’ Swap Agreements and
(y) the amount of Net Cash Proceeds received by such Loan Party as a result of
such Swap Liquidation, (ii) the aggregate notional volume of crude oil, natural
gas and natural gas liquids affected by such Swap Liquidation, together with all
other Swap Liquidations consummated since the most recent Redetermination Date,
does not exceed five percent (5%) of the aggregate notional volume of crude oil,
natural gas and natural gas liquids

EXCO/HGI Credit Agreement – Page 87


--------------------------------------------------------------------------------




subject to the Borrower’s and its Restricted Subsidiaries’ Swap Agreements in
effect as of the most recent Redetermination Date, and (iii) the Borrower
applies the Net Cash Proceeds received by Borrower or any of its Restricted
Subsidiaries as a result of such Swap Liquidation within two (2) Business Days
of the date such Net Cash Proceeds are received to prepay the Loans and if all
Loans have been prepaid, to cash collateralize outstanding Letters of Credit.
Section 6.07.    Restricted Payments. No Loan Party will, nor will any Loan
Party permit any of its Restricted Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that (a) the General
Partner, E/H MLP and the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional Equity Interests (other than
Disqualified Capital Stock), (b) the Borrower may make Restricted Payments to
E/H MLP to fund Restricted Payments by E/H MLP to the participants in the MLP
Incentive Plan or to reimburse EXCO for the amounts paid to participants in the
MLP Incentive Plan that are employees of EXCO, in each case, in accordance with
the terms of the MLP Incentive Plan and in an aggregate amount for all such
Restricted Payments not to exceed $4,000,000 in any fiscal year, (c) any
Restricted Subsidiary of the Borrower may declare and pay dividends and
distributions ratably with respect to its Equity Interests, (d) on the Effective
Date, the Borrower may make a cash distribution to E/H MLP in an aggregate
amount not to exceed $597,500,000, and E/H MLP may make a cash distribution in
such amount to EXCO, (e) so long as the Borrower, E/H MLP and the General
Partner are partnerships for United States federal income tax purposes, Borrower
may make cash distributions to E/H MLP and E/H MLP and the General Partner may
make cash distributions to the holders of its Equity Interests, in each case no
more frequently than quarterly, equal to the product of (i) the United States
federal income tax attributable to the income of the Borrower and its
Consolidated Subsidiaries (but only to the extent such taxable income is in
excess of income tax losses for the taxable year or prior taxable years)
multiplied by (ii) the highest marginal combined rate of federal, state, and
local income taxes to which any holder of the Equity Interests of E/H MLP would
be subject, (f) the Borrower may make distributions to E/H MLP for purposes of
E/H MLP and the General Partner making distributions of Available Cash (as
defined in the E/H MLP Partnership Agreement and the GP LLC Agreement as in
effect on the date hereof, as applicable) in accordance with this clause (f),
and E/H MLP and the General Partner may declare and pay cash dividends to the
holders of its Equity Interests to the extent of Available Cash (as defined in
the E/H MLP Partnership Agreement and the GP LLC Agreement as in effect on the
date hereof, as applicable) so long as, in each case, on the date of and after
giving effect to such distributions with respect to this clause (f), (i) no
Default exists, (ii) Borrowing Base Usage is not greater than ninety percent
(90%), and (iii) E/H MLP is in compliance with the financial covenants set forth
in Section 6.18 after giving pro forma effect to such distribution as if it was
made on the last day of the immediately preceding calendar quarter for which the
financial statements for E/H MLP have been delivered to the Administrative Agent
and the Lenders pursuant to Section 5.01(b), and (g) the Borrower may reimburse
and pay EXCO and its Subsidiaries for the performance of their respective
obligations to the Loan Parties in accordance with the Contribution Documents.
Section 6.08.    Transactions with Affiliates. No Loan Party will, nor will any
Loan Party permit any of its Restricted Subsidiaries to, sell, lease or
otherwise transfer any Property, or purchase, lease or otherwise acquire any
Property from, or otherwise engage in any other

EXCO/HGI Credit Agreement – Page 88


--------------------------------------------------------------------------------




transactions with, any of its Affiliates, except (a) transactions that (i) are
in the ordinary course of business and (ii) are at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Loan Parties not involving any other
Affiliate, (c) transactions described on Schedule 6.08, (d) any Restricted
Payment permitted by Section 6.07, and (e) investments permitted by Section
6.04(h).
Section 6.09.    Restrictive Agreements. No Loan Party will, nor will any Loan
Party permit any of its Restricted Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Loan
Party to create, incur or permit to exist any Lien upon any of its Property, (b)
the ability of the Borrower or any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any Restricted Subsidiary or (c) the
ability of E/H MLP, the Borrower or any Restricted Subsidiary to Guarantee
Indebtedness of the Borrower or any Restricted Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions set forth in the Loan Documents and the Senior Note Documents (or any
documents evidencing or relating to any Permitted Refinancing thereof), (iii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.09 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Property securing such Indebtedness, and (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
Section 6.10.    Activities of E/H MLP and the General Partner.
(e)    Neither the General Partner nor E/H MLP shall (a) conduct, transact or
otherwise engage in any business or operations other than those incidental to
its direct ownership of the Equity Interests of the Borrower or E/H MLP, as the
case may be, or the issuance and registration under federal securities laws of
securities and other matters incidental thereto, (b) incur, create, assume or
suffer to exist any Indebtedness except (i) nonconsensual obligations imposed by
operation of law, (ii) in the case of E/H MLP, obligations under this Agreement
with respect to its Guarantee of the Guaranteed Obligations, (iii) obligations
with respect to its Equity Interests, and (iv) liabilities reasonably incurred
in connection with the maintenance of its existence, (c) create, assume or
permit to exist any Lien to secure Indebtedness upon the Equity Interests of the
Borrower or E/H MLP (other than the limited partner common units of E/H MLP), as
the case may be, or any of their other Properties, respectively, other than
Liens under the Loan Documents, (d) own, lease, manage or otherwise operate any
Property other than (x) the direct ownership of the Equity Interests of the
Borrower or E/H MLP, as the case may be, and other interests incidental thereto,
and (y) the cash proceeds of any Restricted Payments permitted by Section 6.07,
or (e) create, organize or acquire any Subsidiary, other than the Borrower or
E/H MLP, as the case may be, and any Subsidiary created, organized or acquired
by the Borrower in accordance with this Agreement.

EXCO/HGI Credit Agreement – Page 89


--------------------------------------------------------------------------------




(f)    E/H MLP shall not at any time directly own any Oil and Gas Properties or
have any Subsidiaries other than the Borrower and its Subsidiaries.
Section 6.11.    [Reserved].
Section 6.12.    Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, nor will it permit any Restricted Subsidiary to, allow gas imbalances,
take-or-pay or other prepayments (including pursuant to an Advance Payment
Contract) with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or such Restricted
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed a volume equal to one (1)
bcf of gas (on an mcf equivalent basis) in the aggregate.
Section 6.13.    Marketing Activities. No Loan Party will, nor will any Loan
Party permit any of its Restricted Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (i) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (ii) contracts for the sale of Hydrocarbons scheduled
or reasonably estimated to be produced from proved Oil and Gas Properties of
third parties during the period of such contract associated with the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries that the Borrower or
one of its Restricted Subsidiaries has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (iii) other contracts for
the purchase and/or sale of Hydrocarbons of third parties (A) which have
generally offsetting provisions (i.e. corresponding pricing mechanics, delivery
dates and points and volumes) such that no “position” is taken and (B) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.
Section 6.14.    Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. No Loan Party will, nor will any Loan Party permit any of its
Restricted Subsidiaries to, enter into or suffer to exist any (i) Sale and
Leaseback Transaction or (ii) any other transaction pursuant to which it incurs
or has incurred Off-Balance Sheet Liabilities, except for (x) Swap Agreements to
the extent permitted under the terms of Section 6.06 and (y) Advance Payment
Contracts to the extent permitted under the terms of Section 6.12.
Section 6.15.    Disqualified Capital Stock. No Loan Party will, nor will any
Loan Party permit any of its Restricted Subsidiaries to, issue any Disqualified
Capital Stock.
Section 6.16.    Amendments to Organizational Documents and Contribution
Documents; Changes in Fiscal Year End; Foreign Subsidiaries; Accounting Changes.
(g)    No Loan Party will, nor will any Loan Party permit any of its Restricted
Subsidiaries to, enter into or permit any modification or amendment of, or waive
any material right or obligation of any Person under its Organizational
Documents or Contribution Documents if the effect thereof would be materially
adverse to the Administrative Agent or any Lender or violate Section 6.09.

EXCO/HGI Credit Agreement – Page 90


--------------------------------------------------------------------------------




(h)    No Loan Party will, nor will any Loan Party permit any of its Restricted
Subsidiaries to, change the last day of its fiscal year from September 30 of
each year, or the last days of the first three fiscal quarters in each of its
fiscal years from December 31, March 31 and June 30 of each year, respectively.
(i)    No Loan Party will, nor will any Loan Party permit any of its Restricted
Subsidiaries to have any Foreign Subsidiaries.
(j)    No Loan Party will, nor will any Loan Party permit any of its Restricted
Subsidiaries to, make any material change in its accounting treatment and
reporting practices except as required by GAAP.
Section 6.17.    Designation and Conversion of Restricted and Unrestricted
Subsidiaries.
(a)    Unless designated as an Unrestricted Subsidiary on Schedule 3.14 as of
the Effective Date or thereafter, assuming compliance with Section 6.17(b), any
Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary. The Borrower will
not, and will not permit any Restricted Subsidiary to, create or acquire any
additional Subsidiary unless the Borrower gives written notice to the
Administrative Agent of such creation or acquisition and complies with Section
5.13.
(b)    The Borrower may designate by prior written notice thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) immediately
prior, and after giving effect, to such designation, (A) the representations and
warranties of the Borrower and its Restricted Subsidiaries contained in each of
the Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of such
date as if made on and as of the date of such redesignation (or, if stated to
have been made expressly as of an earlier date, are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date), and (B) no Default or Borrowing Base
Deficiency exists or would result therefrom (and E/H MLP shall be in compliance,
on a pro forma basis, with the covenants set forth in Section 6.18); (ii) such
Subsidiary (A) is not a Material Domestic Subsidiary, (B) is not the owner or
the operator, by contract or otherwise, of any Oil and Gas Properties included
in the Borrowing Base, (C) does not provide gathering, transporting, processing,
marketing or other midstream services in respect of the Oil and Gas Properties
included in the Borrowing Base and (D) is not a guarantor or the primary obligor
with respect to any indebtedness, liabilities or other obligations under any
Senior Notes (or any Permitted Refinancing thereof); and (iii) the investment
deemed to be made in such Subsidiary pursuant to the next sentence would be
permitted to be made at the time of such designation under Section 6.04. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an investment in an Unrestricted Subsidiary in an amount equal to the
aggregate amount of the Loan Parties’ investments previously made in or to such
Subsidiary. Except as provided in this Section 6.17(b), no Restricted Subsidiary
may be redesignated as an Unrestricted Subsidiary.
(c)    The Borrower may designate by prior written notice thereof to the
Administrative Agent any Unrestricted Subsidiary to be a Restricted Subsidiary
if (i) immediately prior, and after

EXCO/HGI Credit Agreement – Page 91


--------------------------------------------------------------------------------




giving effect to such designation, the representations and warranties of the
Borrower and its Restricted Subsidiaries contained in each of the Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, are true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
earlier date), (ii) no Default exists or would result therefrom (and E/H MLP
shall be in compliance, on a pro forma basis, with the covenants set forth in
Section 6.18) and (iii) the Borrower complies with the requirements of Section
5.13 and Section 5.15. Any such designation shall be treated as a cash dividend
in an amount equal to the lesser of the fair market value of the Borrower’s
direct and indirect ownership interest in such Subsidiary or the amount of the
Borrower’s cash investment previously made for purposes of limitations on
investments under Section 6.04.
(d)    No Loan Party will, nor will any Loan Party permit any of its Restricted
Subsidiaries to, (i) incur, assume, guarantee or be or become liable for any
Indebtedness of any of the Unrestricted Subsidiaries, (ii) grant any Lien on any
of its Property to secure any Indebtedness of, or provide any other form of
credit support to, any of the Unrestricted Subsidiaries, or (iii) permit any
Unrestricted Subsidiary to hold any Equity Interest in, or any Indebtedness of,
the Borrower or any Restricted Subsidiary.
Section 6.18.    Financial Covenants.
(a)    Consolidated Current Ratio. E/H MLP will not permit the Consolidated
Current Ratio as of the end of any fiscal quarter ending on or after March 31,
2013, to be less than 1.00 to 1.00.
(b)    Consolidated Leverage Ratio. E/H MLP will not permit the Consolidated
Leverage Ratio, determined as of the end of any fiscal quarter ending on or
after March 31, 2013 to be greater than 4.50 to 1.00; provided that, with
respect to the fiscal quarter ending as of (a) March 31, 2013, Consolidated
EBITDAX shall be Consolidated EBITDAX for the fiscal quarter ending on such date
multiplied by four (4), (b) June 30, 2013, Consolidated EBITDAX shall be
Consolidated EBITDAX for the two consecutive fiscal quarters ending on such date
multiplied by two (2) and (c) September 30, 2013, Consolidated EBITDAX shall be
Consolidated EBITDAX for the three consecutive fiscal quarters ending on such
date multiplied by 4/3; provided, further, that for purposes of calculating the
Consolidated Leverage Ratio and determining compliance with this Section
6.18(b), Consolidated EBITDAX for the fiscal quarter ending March 31, 2013 shall
equal Consolidated EBITDAX for the period from the Closing Date to and including
March 31, 2013 multiplied by a fraction, the numerator of which is 90 and the
denominator of which represents the number of days from the Closing Date to and
including March 31, 2013.
Section 6.19.    Senior Notes Restrictions.
(a)    No Loan Party will, nor will it permit any Restricted Subsidiary to,
except for regularly scheduled payments of interest required under the Senior
Notes, directly or indirectly, retire, redeem, defease, repurchase or prepay
prior to the scheduled due date thereof any part of the principal of, or
interest on, the Senior Notes (or any Permitted Refinancing thereof); provided
that

EXCO/HGI Credit Agreement – Page 92


--------------------------------------------------------------------------------




so long as no Default has occurred and is continuing or would be caused thereby,
the Loan Parties may retire, redeem, defease, repurchase or prepay the Senior
Notes with the proceeds of any Permitted Refinancing permitted pursuant to
Section 6.01(i).
(b)    No Loan Party will, nor will it permit any Restricted Subsidiary to,
enter into or permit any modification or amendment of the Senior Note Documents
the effect of which is to (a) increase the maximum principal amount of the
Senior Notes or the rate of interest on any of the Senior Notes (other than as a
result of the imposition of a default rate of interest in accordance with the
terms of the Senior Note Documents), (b) change or add any event of default or
any covenant with respect to the Senior Note Documents if the effect of such
change or addition is to cause any one or more of the Senior Note Documents to
be more restrictive on any Loan Party or any of the Restricted Subsidiaries than
such Senior Note Documents were prior to such change or addition, (c) change the
dates upon which payments of principal or interest on the Senior Notes are due,
(d) change any redemption or prepayment provisions of the Senior Notes, (e)
alter the subordination provisions, if any, with respect to any of the Senior
Note Documents, (f) grant any Liens in any assets of any Loan Party or any of
its Subsidiaries, or (g) permit any Subsidiary of any Loan Party to Guarantee
the Senior Notes unless such Subsidiary is (or concurrently with any such
Guarantee becomes) a Loan Guarantor hereunder.
Article VII    

Events of Default
If any of the following events (each an “Event of Default”) shall occur:
(n)    the Borrower shall fail to pay any principal of any Loan (including any
payments required under Section 2.11) or any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;
(o)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) days;
(p)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, this Agreement or any other Loan Document
or any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been materially incorrect when made or deemed
made;
(q)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 2.11, Section 5.02, Section 5.03 (with respect
to any Loan Party’s existence), Section 5.06, Section 5.09, Section 5.15 or in
Article VI;

EXCO/HGI Credit Agreement – Page 93


--------------------------------------------------------------------------------




(r)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another clause of this Article) or any Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (i) written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender) or (ii) a
Responsible Officer otherwise becoming aware of such default;
(s)    any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable and such failure shall continue
beyond the applicable grace period, if any;
(t)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the Property
securing such Indebtedness (so long as such sale or transfer is permitted
hereunder);
(u)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the General Partner, E/H MLP, the Borrower or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, E/H MLP, the Borrower or any Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
(v)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(w)    any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(x)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 or any one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered

EXCO/HGI Credit Agreement – Page 94


--------------------------------------------------------------------------------




against any Loan Party or any combination thereof and the same shall remain
undischarged or unsatisfied for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
to enforce any such judgment;
(y)    an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(z)    the Loan Documents after delivery thereof shall for any reason cease to
be in full force and effect and valid, binding and enforceable in accordance
with their terms against any Loan Party party thereto or shall be repudiated by
any of them, or cease to create a valid and perfected Lien of the priority
required thereby on any material portion of the Collateral purported to be
covered thereby, any Loan Party shall so state in writing;
(aa)    sixty (60) days have elapsed since the occurrence of a Change in
Control; or
(bb)    a “Change in Control” or “Fundamental Change” (as each such term is
defined in the Indenture) or any other similar event, however denominated, under
any Indenture occurs.
then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Majority Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to any Loan
Party described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Without limiting the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Majority Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the Uniform Commercial
Code.
Article VIII    

The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf,

EXCO/HGI Credit Agreement – Page 95


--------------------------------------------------------------------------------




including execution of other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Loan Party or any Subsidiary of a Loan Party or
other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Majority Lenders, the Required Lenders or the Supermajority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Majority Lenders,
the Required Lenders or the Supermajority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for E/H MLP or

EXCO/HGI Credit Agreement – Page 96


--------------------------------------------------------------------------------




the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding clauses
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this clause, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article, Section 2.17(d) and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
The Arranger, the Co-Syndication Agents and the Co-Documentation Agents shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement and the other Loan Documents other than those applicable to all
Lenders as such.
Article IX    

Miscellaneous

EXCO/HGI Credit Agreement – Page 97


--------------------------------------------------------------------------------




Section 9.01.    Notices.
(u)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
(i)    if to any Loan Party, to the Borrower, at:
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: Chief Financial Officer
Facsimile No: 214-706-3409


with a copy to:
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: General Counsel
Facsimile No: 214-706-3409
with a copy to:
HGI Energy
450 Park Ave., 27th Floor
New York, New York 10022
Attention: Philip A. Falcone
Omar Asali
Legal Department
Facsimile No: 212-906-8559


(ii)    if to the Administrative Agent or the Issuing Bank, to JPMorgan Chase
Bank, N.A., at:
383 Madison Avenue, 27th Floor
New York, New York 10179
Attention: Yumi Okabe
Facsimile No: 917-546-2580


with a copy to:
712 Main Street, Floor 12N
Houston, Texas 77002
Attention: Robert L. Mendoza
Facsimile No: 713-216-8870



EXCO/HGI Credit Agreement – Page 98


--------------------------------------------------------------------------------




(iii)    if to the Arranger, any Co-Syndication Agent, any Co-Documentation
Agent, or any Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
(v)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower (on behalf of
the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient, and (ii) posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.
(w)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
Section 9.02.    Waivers; Amendments.
(o)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

EXCO/HGI Credit Agreement – Page 99


--------------------------------------------------------------------------------




(p)    Neither this Agreement nor any other Loan Document nor any other
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Loan Party or Loan
Parties that are party thereto and the Majority Lenders or by the Loan Party or
Loan Parties that are party thereto and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall:
(i)    increase the Commitment or the Maximum Credit Amount of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender);
(ii)    increase the Borrowing Base without the consent of each Lender (other
than any Defaulting Lender; provided that the Commitment of any Defaulting
Lender (i.e. such Defaulting Lender’s Applicable Percentage of the Borrowing
Base) may not be increased without the consent of such Defaulting Lender);
(iii)    reduce or forgive the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce or forgive any interest or
fees payable hereunder, without the written consent of each Lender (including
any such Lender that is a Defaulting Lender) affected thereby;
(iv)    postpone any scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any date for the payment of any interest, fees or
other Obligations hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) affected thereby (it being understood that waiver of a
mandatory prepayment of the Loans shall not constitute a postponement or waiver
of a scheduled payment or date of expiration);
(v)    change Section 2.18(b) or Section 2.18(c) in a manner that would alter
the manner in which payments are shared, without the written consent of each
Lender (including any such Lender that is a Defaulting Lender);
(vi)    change clause (b) of the definition of Secured Obligations, Section
2.18(b), Section 9.02(b)(vi) or Section 9.18 without the consent of each Lender
adversely affected thereby (including any such Lender that is a Defaulting
Lender) and the consent of each Person that is adversely affected thereby and a
party to a Swap Agreement secured by the Security Instruments which is not a
Lender (or an Affiliate of a Lender) at the time of such agreement;
(vii)    change any of the provisions of this Section 9.02(b) or the definition
of “Majority Lender”, “Required Lenders”, “Supermajority Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby;

EXCO/HGI Credit Agreement – Page 100


--------------------------------------------------------------------------------




(viii)    change the definition of “Change in Control” without the written
consent of each Lender (other than any Defaulting Lender);
(ix)    release any Loan Guarantor from its obligation under its Loan Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender); or
(x)    except as provided in clause (c) of this Section or in any Security
Instrument, release all or substantially all of the Collateral, without the
written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank, as the case may be (it being understood that any change to Section 2.20
shall require the consent of the Administrative Agent and the Issuing Bank). The
Administrative Agent may also amend Annex I to reflect assignments entered into
pursuant to Section 9.04.
(q)    Each Lender, the Issuing Bank and each other Secured Party (by its
acceptance of the benefits of any Lien encumbering the Mortgaged Properties or
any other Collateral) hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to (A) release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) that is permitted to be Disposed of pursuant to the
terms of the Loan Documents, and to the extent that the Property being Disposed
of constitutes 100% of the Equity Interest of a Restricted Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Restricted Subsidiary, or (iii) as required to effect any Disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, (B) subordinate Liens on any
Property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such Property that is permitted by Section 6.02(e),
and (C) release any Loan Guarantor from its obligations under the Loan Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Any such release shall not in any manner discharge, affect or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Each Lender, the Issuing Bank and each other
Secured Party (by its acceptance of the benefits of any Lien encumbering the
Mortgaged Properties or any other Collateral) hereby authorizes the
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments, subordination agreements or other documents reasonably requested by
the Borrower in connection with any release or subordination permitted
hereunder. Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
or subordinate, as the case may be, particular types or

EXCO/HGI Credit Agreement – Page 101


--------------------------------------------------------------------------------




items of Collateral, or to release any Loan Guarantor from its obligations under
the Loan Guaranty pursuant to this clause.
(r)    If, in connection with any proposed amendment, modification, termination,
waiver or consent (including any consent to any increase in the Borrowing Base)
requiring the consent of “all Lenders”, “each Lender” or “each Lender affected
or directly affected thereby,” the consent of the Supermajority Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
satisfactory to the Borrower and the Administrative Agent shall agree, as of
such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
Section 9.03.    Expenses; Indemnity; Damage Waiver.
(i)    The Borrower shall pay (i) all reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, but limited to (1) one law firm acting
as counsel for the Administrative Agent and its Affiliates, taken as a whole,
and (2) if necessary, a single local law firm acting as counsel for the
Administrative Agent and its Affiliates, taken as a whole, in each relevant
jurisdiction) in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

EXCO/HGI Credit Agreement – Page 102


--------------------------------------------------------------------------------




(j)    THE LOAN PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ARRANGER,
THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
INCREMENTAL TAXES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES
AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF THE LOAN DOCUMENTS OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY RESTRICTED SUBSIDIARY, (IV) THE FAILURE OF THE BORROWER TO
DELIVER TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED
DOCUMENTARY EVIDENCE WITH RESPECT TO A PAYMENT MADE BY THE BORROWER FOR TAXES
PURSUANT TO SECTION 2.17, OR (V) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES OR RELATED EXPENSES ARISE (1) AS A RESULT OF SUCH INDEMNITIES’ GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT, (2) AS A RESULT OF A
MATERIAL BREACH IN BAD FAITH BY SUCH INDEMNITEE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT, OR (3) AS A RESULT OF
DISPUTES ARISING SOLELY BETWEEN INDEMNITEES AND NEITHER (A) INVOLVING ANY ACTION
OR INACTION BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF NOR (B) RELATING TO ANY
ACTION OF SUCH INDEMNITEE IN ITS CAPACITY AS ADMINISTRATIVE AGENT, ISSUING BANK
OR ARRANGER. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE
LOAN PARTIES AND EACH LOAN PARTY AGREES THAT THE FOREGOING INDEMNITIES SHALL
APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES

EXCO/HGI Credit Agreement – Page 103


--------------------------------------------------------------------------------




(INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION
THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE
NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE. THIS SECTION 9.03(B) SHALL NOT
APPLY WITH RESPECT TO TAXES OTHER THAN TAXES THAT REPRESENT LOSSES OR DAMAGES
ARISING FROM ANY NON-TAX CLAIM.
(k)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under clause (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.
(l)    To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(m)    All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.
Section 9.04.    Successors and Assigns.
(d)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Loan
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(e)    
(xi)    Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

EXCO/HGI Credit Agreement – Page 104


--------------------------------------------------------------------------------




(A)    the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(C)    the Issuing Bank.
(xii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender, or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b)(i), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(xiii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the

EXCO/HGI Credit Agreement – Page 105


--------------------------------------------------------------------------------




assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section except that any attempted assignment or transfer by any Lender that
does not comply with clause (C) of Section 9.04(b)(ii) shall be null and void.
(xiv)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower for tax purposes, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment,
Maximum Credit Amount and Applicable Percentage of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Loan Parties, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Loan Parties, the Issuing Bank and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
(xv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(d) or Section 2.05(e), Section
2.06(b), Section 2.18(c) or Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause.
(f)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under

EXCO/HGI Credit Agreement – Page 106


--------------------------------------------------------------------------------




this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under clause (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

EXCO/HGI Credit Agreement – Page 107


--------------------------------------------------------------------------------




Section 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
Section 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind,

EXCO/HGI Credit Agreement – Page 108


--------------------------------------------------------------------------------




including, without limitation, obligations under Swap Agreements) at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or any Loan Guarantor against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured. The applicable Lender shall notify the Borrower and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
Section 9.09.    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(f)    THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE
OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
(g)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(h)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE

EXCO/HGI Credit Agreement – Page 109


--------------------------------------------------------------------------------




DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(i)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
Section 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority), (c) to the extent required by Requirement of Law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) with the consent of the
Borrower, (h) to holders of Equity Interests in the Borrower or E/H MLP or (i)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Loan Party. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
the Administrative

EXCO/HGI Credit Agreement – Page 110


--------------------------------------------------------------------------------




Agent, the Issuing Bank or any Lender on a non-confidential basis prior to
disclosure by any Loan Party; provided that, in the case of information received
from any Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING E/H MLP, THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
Section 9.13.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.
Section 9.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Act.

EXCO/HGI Credit Agreement – Page 111


--------------------------------------------------------------------------------




Section 9.15.    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
Section 9.16.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof and, promptly upon the Administrative Agent’s request therefor,
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
Section 9.17.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. To the extent that Chapter
303 of the Texas Finance Code (as amended, the “Texas Finance Code”) is relevant
for the purpose of determining the Maximum Rate applicable to a Lender, such
Lender elects to determine the applicable rate ceiling under such Chapter by the
“weekly ceiling” as defined in the Texas Finance Code and from time to time in
effect. Chapter 346 of the Texas Finance Code (which regulates certain revolving
credit accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall
not apply to this Agreement or to any Loan, nor shall this Agreement or any Loan
be governed by or be subject to the provisions of such Chapter 346 in any manner
whatsoever.
Section 9.18.    Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
Collateral securing the Secured Obligations shall also extend to and be
available to Secured Swap Providers and Banking Services Providers in respect of
Secured Swap Obligations and Banking Services Obligations. Except as set forth
in Section 9.02(b)(vi), no Person shall have any voting rights under any Loan
Document as a result of the existence of any Secured Swap Obligations or any
Banking Services Obligations.
Section 9.19.    Flood Insurance. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) located on the Mortgaged Properties within an area having special
flood

EXCO/HGI Credit Agreement – Page 112


--------------------------------------------------------------------------------




hazards and in which flood insurance is available under the National Flood
Insurance Act of 1968 included in the definition of “Mortgaged Properties” under
the Mortgages and no Building or Manufactured (Mobile) Home shall be encumbered
by the Security Instruments. As used herein, “Flood Insurance Regulations” shall
mean (i) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.
Section 9.20.    No Fiduciary Duty. Each Lender and their Affiliates
(collectively, solely for purposes of this Section 9.20, the “Lenders”), may
have economic interests that conflict with those of the Loan Parties and their
respective Subsidiaries and their stockholders and/or their affiliates. Each
Loan Party, for itself and on behalf of its Subsidiaries, agrees that nothing in
this Agreement or the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Loan Party or its Subsidiaries,
their stockholders or their affiliates, on the other. Each Loan Party, for
itself and on behalf of its Subsidiaries, acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties and
their Subsidiaries, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party or its Subsidiaries, their
stockholders or their affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party or its Subsidiaries, their
stockholders or their affiliates on other matters) or any other obligation to
any Loan Party or any of its Subsidiaries except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party or any of its Subsidiaries,
their management, stockholders, creditors or any other Person. Each Loan Party,
for itself and its Subsidiaries, acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party, for itself
and its Subsidiaries, agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party or Subsidiary, in connection with such transaction or the
process leading thereto.
Article X    

Loan Guaranty
Section 10.01.    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guarantee) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lenders, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and attorneys’ and

EXCO/HGI Credit Agreement – Page 113


--------------------------------------------------------------------------------




paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
Section 10.02.    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor, or any other Person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
Section 10.03.    No Discharge or Diminishment of Loan Guaranty.
(h)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Administrative Agent, the
Issuing Bank, any Lender or any other person, whether in connection herewith or
in any unrelated transactions.
(i)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(j)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the

EXCO/HGI Credit Agreement – Page 114


--------------------------------------------------------------------------------




Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, the Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
Section 10.04.    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.
Section 10.05.    Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
Section 10.06.    Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or any other Loan Party or otherwise, each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Bank and the Lenders are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or any other Loan Party, all such amounts

EXCO/HGI Credit Agreement – Page 115


--------------------------------------------------------------------------------




otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.
Section 10.07.    Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and the other Loan
Parties’ financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that each Loan Guarantor assumes and incurs under this
Loan Guaranty, and agrees that neither the Administrative Agent, the Issuing
Bank nor any Lender shall have any duty to advise any Loan Guarantor of
information known to it regarding those circumstances or risks.
Section 10.08.    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.
Section 10.09.    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.
Section 10.10.    Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent, the Issuing Bank or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”. This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Bank and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person shall have any right or claim under this Section with

EXCO/HGI Credit Agreement – Page 116


--------------------------------------------------------------------------------




respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Administrative Agent, the Issuing Bank or the Lenders hereunder,
provided that, nothing in this sentence shall be construed to increase any Loan
Guarantor’s obligations hereunder beyond its Maximum Liability.
Section 10.11.    Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of all of the
Administrative Agent, the Issuing Bank, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.
Section 10.12.    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
Section 10.13.    Subordination. Without limiting the rights of the
Administrative Agent, the Issuing Bank and the Lenders under any other
agreement, any indebtedness of Borrower or any other Loan Party now or hereafter
held by any Loan Guarantor is hereby subordinated in right of payment to the
prior indefeasible payment in full in cash of the Guaranteed Obligations.

EXCO/HGI Credit Agreement – Page 117


--------------------------------------------------------------------------------




Notwithstanding the foregoing, prior to the occurrence of an Event of Default,
the Borrower or any other Loan Party may make payments to any Loan Guarantor on
account of any such indebtedness to the extent not prohibited under the Credit
Agreement. After the occurrence and during the continuance of an Event of
Default, none of the Loan Guarantors will demand, sue for, or otherwise attempt
to collect any such indebtedness until (i) the Commitments have expired or been
terminated, (ii) all of the Guaranteed Obligations have been indefeasible paid
in full in cash or otherwise satisfied, (iii) the LC Exposure has been reduced
to zero (or fully cash collateralized in a manner reasonably satisfactory to the
Issuing Bank and the Administrative Agent), and (iv) the Issuing Bank has no
further obligation to issue Letters of Credit under the Credit Agreement. If any
amount shall erroneously be paid to any Loan Guarantor on account of any such
indebtedness of Borrower or any other Loan Party, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.
[Signature Page Follows]



EXCO/HGI Credit Agreement – Page 118


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:
EXCO/HGI JV ASSETS, LLC
By: /s/ Richard L. Hodges    
Name:    Richard L. Hodges
Title:    Vice President - Land
GENERAL PARTNER:
EXCO/HGI GP, LLC
By: /s/ Richard L. Hodges    
Name:    Richard L. Hodges
Title:    Vice President - Land
LOAN GUARANTORS:
EXCO/HGI PRODUCTION PARTNERS, LP
By: EXCO/HGI GP, LLC, its sole general partner
By: /s/ Richard L. Hodges    
Name: Richard L. Hodges
Title: Vice President - Land
VERNON GATHERING, LLC
By: /s/ Richard L. Hodges    
Name:    Richard L. Hodges
Title:    Vice President - Land

EXCO/HGI Credit Agreement – Signature Page

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, and a Lender
By: /s/ Robert L. Mendoza    
Name: Robert L. Mendoza
Title: Vice President

EXCO/HGI Credit Agreement – Signature Page

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender and as a Co-Syndication Agent
By: /s/ Sandra M. Serie    
Name:    Sandra M. Serie
Title: Vice President

EXCO/HGI Credit Agreement – Signature Page

--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender and as a Co-Syndication Agent
By:/s/ Kevin Chichester    
Name:    Kevin Chichester
Title: Director
By: /s/ David A. Reid    
Name:    David A. Reid
Title:    Director



EXCO/HGI Credit Agreement – Signature Page

--------------------------------------------------------------------------------




UBS LOAN FINANCE LLC,
as a Lender
By: /s/ Lana Gifas    
Name:    Lana Gifas
Title: Director
By: /s/ David Urban    
Name:    David Urban
Title: Associate Director





EXCO/HGI Credit Agreement – Signature Page

--------------------------------------------------------------------------------




BMO HARRIS FINANCING, INC.,
as a Lender and as a Co-Documentation Agent
By: /s/ Kevin Utsey    
Name:    Kevin Utsey
Title:    Director

EXCO/HGI Credit Agreement – Signature Page

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender
By: /s/ Paul June    
Name:    Paul June
Title:    Vice President

EXCO/HGI Credit Agreement – Signature Page

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender
By: /s/ Richard Butler    
Name:    Richard Butler
Title:    Senior Vice President





EXCO/HGI Credit Agreement – Signature Page

--------------------------------------------------------------------------------








